Exhibit 10.1



==========================================================================================================================================
Published Transaction CUSIP Number:  07734RAA6
Published Revolver CUSIP Number: 07734RAB4
Published Term Loan A CUSIP Number: 07734RAC2
Published DDTL Loan CUSIP Number: 07734RAD0






CREDIT AND SECURITY AGREEMENT




among




BEL FUSE INC.
as Borrower




THE LENDERS NAMED HEREIN
as Lenders




and




KEYBANK NATIONAL ASSOCIATION
as Joint Lead Arranger, Sole Book Runner, Administrative Agent,
Swing Line Lender and Issuing Lender


M&T BANK
PNC BANK, NATIONAL ASSOCIATION
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Co-Syndication Agents


HSBC BANK USA, NATIONAL ASSOCIATION
SANTANDER BANK, N.A.
as Co-Documentation Agents
_____________________


dated June 19, 2014
as amended and restated as of June 30, 2014
_____________________


==========================================================================================================================================



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
     
Page
ARTICLE I.  DEFINITIONS
2
 
Section 1.1.  Definitions
2
 
Section 1.2.  Accounting Terms
33
 
Section 1.3.  Terms Generally
33
 
Section 1.4.  Confirmation of Recitals
33
       
ARTICLE II.  AMOUNT AND TERMS OF CREDIT
33
 
Section 2.1.  Amount and Nature of Credit
33
 
Section 2.2.  Revolving Credit Commitment
34
 
Section 2.3.  Term Loan Commitments
40
 
Section 2.4.  Interest
41
 
Section 2.5.  Evidence of Indebtedness
43
 
Section 2.6.  Notice of Loans and Credit Events; Funding of Loans
44
 
Section 2.7.  Payment on Loans and Other Obligations
46
 
Section 2.8.  Prepayment
47
 
Section 2.9.  Commitment and Other Fees
48
 
Section 2.10.  Modifications to Commitments
48
 
Section 2.11.  Computation of Interest and Fees
51
 
Section 2.12.  Mandatory Payments
51
 
Section 2.13.  Swap Obligations Make-Well Provision
54
       
ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
54
 
Section 3.1.  Requirements of Law
54
 
Section 3.2.  Taxes
55
 
Section 3.3.  Funding Losses
57
 
Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate
57
 
Section 3.5.  Discretion of Lenders as to Manner of Funding
58
       
ARTICLE IV.  CONDITIONS PRECEDENT
58
 
Section 4.1.  Conditions to Each Credit Event
58
 
Section 4.2.  Conditions to the First Credit Event
59
 
Section 4.3.  Post-Closing Conditions
61
 
Section 4.4.  Restatement Date Closing Conditions
62
       
ARTICLE V.  COVENANTS
62
 
Section 5.1.  Insurance
63
 
Section 5.2.  Money Obligations
63
 
Section 5.3.  Financial Statements and Information
63
 
Section 5.4.  Financial Records
65
 
Section 5.5.  Franchises; Change in Business
65
 
Section 5.6.  ERISA Pension and Benefit Plan Compliance
65
 
Section 5.7.  Financial Covenants
66
 
Section 5.8.  Borrowing
66
 
Section 5.9.  Liens
67
 
Section 5.10.  Regulations T, U and X
67

 
 
i

--------------------------------------------------------------------------------

 

 TABLE OF CONTENTS       Page   
Section 5.11.  Investments, Loans and Guaranties
67
 
Section 5.12.  Merger and Sale of Assets
68
 
Section 5.13.  Acquisitions
70
 
Section 5.14.  Notice
71
 
Section 5.15.  Restricted Payments
71
 
Section 5.16.  Environmental Compliance
71
 
Section 5.17.  Affiliate Transactions
71
 
Section 5.18.  Use of Proceeds
72
 
Section 5.19.  Corporate Names and Locations of Collateral
72
 
Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
72
 
Section 5.21.  Collateral
73
 
Section 5.22.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral
76
 
Section 5.23.  Restrictive Agreements
76
 
Section 5.24.  Other Covenants and Provisions
76
 
Section 5.25.  Guaranty Under Material Indebtedness Agreement
77
 
Section 5.26.  Amendment of Organizational Documents
77
 
Section 5.27.  Fiscal Year of the Borrower
77
 
Section 5.28.  Further Assurances
77
       
ARTICLE VI.  REPRESENTATIONS AND WARRANTIES
77
 
Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification
77
 
Section 6.2.  Corporate Authority
78
 
Section 6.3.  Compliance with Laws and Contracts
78
 
Section 6.4.  Litigation and Administrative Proceedings
79
 
Section 6.5.  Title to Assets
79
 
Section 6.6.  Liens and Security Interests
79
 
Section 6.7.  Tax Returns
79
 
Section 6.8.  Environmental Laws
79
 
Section 6.9.  Locations
80
 
Section 6.10.  Continued Business
80
 
Section 6.11.  Employee Benefits Plans
80
 
Section 6.12.  Consents or Approvals
81
 
Section 6.13.  Solvency
81
 
Section 6.14.  Financial Statements
81
 
Section 6.15.  Regulations
81
 
Section 6.16.  Material Agreements
82
 
Section 6.17.  Intellectual Property
82
 
Section 6.18.  Insurance
82
 
Section 6.19.  Deposit Accounts and Securities Accounts
82
 
Section 6.20.  Accurate and Complete Statements
82
 
Section 6.21.  Investment Company; Other Restrictions
83
 
Section 6.22.  Defaults
83
       
ARTICLE VII. SECURITY
83
 
Section 7.1.  Security Interest in Collateral
83

 
 
ii

--------------------------------------------------------------------------------

 

 TABLE OF CONTENTS       Page   
Section 7.2.  Collections and Receipt of Proceeds by Borrower
83
 
Section 7.3.  Collections and Receipt of Proceeds by Administrative Agent
84
 
Section 7.4.  Administrative Agent’s Authority Under Pledged Notes
85
 
Section 7.5.  Commercial Tort Claims
86
 
Section 7.6.  Use of Inventory and Equipment
86
       
ARTICLE VIII.  EVENTS OF DEFAULT
86
 
Section 8.1.  Payments
86
 
Section 8.2.  Special Covenants
86
 
Section 8.3.  Other Covenants
86
 
Section 8.4.  Representations and Warranties
87
 
Section 8.5.  Cross Default
87
 
Section 8.6.  ERISA Default
87
 
Section 8.7.  Change in Control
87
 
Section 8.8.  Judgments
87
 
Section 8.9.  Material Adverse Change
88
 
Section 8.10.  Security
88
 
Section 8.11.  Validity of Loan Documents
88
 
Section 8.12.  Solvency
88
       
ARTICLE IX.  REMEDIES UPON DEFAULT
89
 
Section 9.1.  Optional Defaults
89
 
Section 9.2.  Automatic Defaults
89
 
Section 9.3.  Letters of Credit
89
 
Section 9.4.  Offsets
90
 
Section 9.5.  Equalization Provisions
90
 
Section 9.6.  Collateral
92
 
Section 9.7.  Other Remedies
93
 
Section 9.8.  Application of Proceeds
93
       
ARTICLE X.  THE ADMINISTRATIVE AGENT
94
 
Section 10.1.  Appointment and Authorization
94
 
Section 10.2.  Note Holders
95
 
Section 10.3.  Consultation With Counsel
95
 
Section 10.4.  Documents
95
 
Section 10.5.  Administrative Agent and Affiliates
95
 
Section 10.6.  Knowledge or Notice of Default
96
 
Section 10.7.  Action by Administrative Agent
96
 
Section 10.8.  Release of Collateral or Guarantor of Payment
96
 
Section 10.9.  Delegation of Duties
97
 
Section 10.10.  Indemnification of Administrative Agent
97
 
Section 10.11.  Successor Administrative Agent
97
 
Section 10.12.  Issuing Lender
98
 
Section 10.13.  Swing Line Lender
98
 
Section 10.14.  Administrative Agent May File Proofs of Claim
98
 
Section 10.15.  No Reliance on Administrative Agent’s Customer Identification
Program
99
 
Section 10.16.  Other Agents
99
       

 
 
iii

--------------------------------------------------------------------------------

 

 TABLE OF CONTENTS   Page 
ARTICLE XI.  MISCELLANEOUS
99
 
Section 11.1.  Lenders’ Independent Investigation
99
 
Section 11.2.  No Waiver; Cumulative Remedies
99
 
Section 11.3.  Amendments, Waivers and Consents
100
 
Section 11.4.  Notices
101
 
Section 11.5.  Costs, Expenses and Documentary Taxes
102
 
Section 11.6.  Indemnification
102
 
Section 11.7.  Obligations Several; No Fiduciary Obligations
103
 
Section 11.8.  Execution in Counterparts
103
 
Section 11.9.  Binding Effect; Borrower’s Assignment
103
 
Section 11.10.  Lender Assignments
103
 
Section 11.11.  Sale of Participations
105
 
Section 11.12.  Replacement of Affected Lenders
106
 
Section 11.13.  Patriot Act Notice
106
 
Section 11.14.  Severability of Provisions; Captions; Attachments
107
 
Section 11.15.  Investment Purpose
107
 
Section 11.16.  Entire Agreement
107
 
Section 11.17.  Limitations on Liability of the Issuing Lenders
107
 
Section 11.18.  General Limitation of Liability
108
 
Section 11.19.  No Duty
108
 
Section 11.20.  Legal Representation of Parties
108
 
Section 11.21.  Governing Law; Submission to Jurisdiction
108
 
Jury Trial Waiver
Signature Page 1



Exhibit A 
Form of Revolving Credit Note
Exhibit B 
Form of Swing Line Note
Exhibit C
Form of Term Loan A Note
Exhibit D
Form of DDTL Note
Exhibit E 
Form of Notice of Loan
Exhibit F
Form of Compliance Certificate
Exhibit G
Form of Assignment and Acceptance Agreement
   
Schedule 1
Commitments of Lenders
Schedule 2
Guarantors of Payment
Schedule 3
Pledged Securities
Schedule 4
DDTL Funding Conditions
Schedule 5.8
Indebtedness
Schedule 5.9
Liens
Schedule 5.11
Permitted Foreign Subsidiary Loans, Guaranties and Investments
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
Litigation and Administrative Proceedings
Schedule 6.5(a)
Real Estate Owned by the Companies
Schedule 6.5(b)
Real Property
Schedule 6.9
Locations

 
 
iv

--------------------------------------------------------------------------------

 
Schedule 6.11
Employee Benefits Plans
Schedule 6.16
Material Agreements
Schedule 6.17
Intellectual Property
Schedule 6.18
Insurance
Schedule 7.4
Pledged Notes
Schedule 7.5
Commercial Tort Claims


 
v

--------------------------------------------------------------------------------

 


This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective
June 19, 2014, as amended and restated as of the 30th day of June, 2014 among:


(a)           BEL FUSE INC., a New Jersey corporation (the “Borrower”);


(b)           the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.10(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and


(c)           KEYBANK NATIONAL ASSOCIATION, a national banking association, as
the administrative agent for the Lenders under this Agreement (the
“Administrative Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the lenders named therein
entered into that certain Credit and Security Agreement, dated as of June 19,
2014 (the “Original Credit Agreement”);


WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby.  All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement.  Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of June
30, 2014 shall remain outstanding and constitute continuing Obligations
hereunder.  Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations.  In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the obligations outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety;


WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions of this Agreement be effective commencing on the
Restatement Closing Date; and


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I.  DEFINITIONS


Section 1.1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business unit or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another Person (other than a Company) by a merger, amalgamation
or consolidation or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.10(b)(i) hereof.


“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.10(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.10(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.10(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.10(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means, collectively, (a) that certain Fee
Letter, dated as of June 5, 2014, between the Borrower and the Administrative
Agent executed in connection with commitment documents related to the Power One
Acquisition, and (b) that certain Fee Letter, dated as of June 5, 2014, between
the Borrower and the Administrative Agent executed in connection with commitment
documents related to the Connectivity Solutions Acquisition.


 
2

--------------------------------------------------------------------------------

 
“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
(a) prior to an Equalization Event, in respect of the Applicable Debt, if such
payment results in that Lender having less than its pro rata share (based upon
its Applicable Commitment Percentage) of the Applicable Debt then outstanding,
and (b) on and after an Equalization Event, in respect of the Obligations, if
such payment results in that Lender having less than its pro rata share (based
upon its Equalization Percentage) of the Obligations then outstanding.


“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Commitment Fee Rate” means:


(a)           for the period from the Closing Date through August 31, 2014,
thirty-five (35.00) basis points; and


(b)           commencing with the Consolidated financial statements of the
Borrower for the fiscal quarter ending June 30, 2014, the number of basis points
set forth in the following matrix, based upon the result of the computation of
the Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on September 1, 2014 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 3.50 to 1.00
50.00 basis points
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
35.00 basis points
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
30.00 basis points
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
27.50 basis points
Less than 2.00 to 1.00
25.00 basis points



 
3

--------------------------------------------------------------------------------

 
After September 1, 2014, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate.  The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall be the highest rate per
annum indicated in the above pricing grid regardless of the Leverage Ratio at
such time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (regardless of whether this Agreement or the Commitment is in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Commitment Fee Rate for
any period (an “Applicable Commitment Fee Period”) than the Applicable
Commitment Fee Rate applied for such Applicable Commitment Fee Period, then (A)
the Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Commitment Fee Period, (B) the
Applicable Commitment Fee Rate shall be determined based on such corrected
Compliance Certificate, and (C) the Borrower shall immediately pay to the
Administrative Agent the accrued additional fees owing as a result of such
increased Applicable Commitment Fee Rate for such Applicable Commitment Fee
Period.


“Applicable Commitment Percentage” means, for each Lender:


(a)           with respect to the Revolving Credit Commitment, the percentage,
if any, set forth opposite such Lender’s name under the column headed “Revolving
Credit Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof;


(b)           with respect to the Term Loan A Commitment (or the Term Loan A if
the Term Loan A Commitment is no longer in effect), the percentage, if any, set
forth opposite such Lender’s name under the column headed “Term Loan A
Commitment Percentage”, as set forth on Schedule 1 hereto, subject to
assignments of interests pursuant to Section 11.10 hereof; and


(c)           with respect to the DDTL Commitment (or the DDTL Loan if the DDTL
Commitment is no longer in effect), the percentage, if any, set forth opposite
such Lender’s name under the column headed “DDTL Commitment Percentage”, as set
forth on Schedule 1 hereto, subject to assignments of interests pursuant to
Section 11.10 hereof.


 
4

--------------------------------------------------------------------------------

 
“Applicable Debt” means:


(a)           with respect to the Revolving Credit Commitment, collectively, (i)
all Indebtedness incurred by the Borrower to the Revolving Lenders pursuant to
this Agreement and the other Loan Documents, and includes, without limitation,
the principal of and interest on all Revolving Loans and all Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing;


(b)           with respect to the Term Loan A Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the Term Loan A Lenders pursuant to
this Agreement and the other Loan Documents, and includes, without limitation,
the principal of and interest on the Term Loan A, (ii) each extension, renewal
or refinancing of the foregoing in whole or in part, (iii) all prepayment and
other fees and amounts payable hereunder in connection with the Term Loan A
Commitment, and (iv) all Related Expenses incurred in connection with the
foregoing; and


(c)           with respect to the DDTL Commitment, collectively, (i) all
Indebtedness incurred by the Borrower to the DDTL Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on the DDTL Loan, (ii) each extension, renewal or
refinancing of the foregoing in whole or in part, (iii) all prepayment and other
fees and amounts payable hereunder in connection with the DDTL Commitment, and
(iv) all Related Expenses incurred in connection with the foregoing.


“Applicable Margin” means:


(a)           for the period from the Closing Date through August 31, 2014, two
hundred seventy-five (275.00) basis points for Eurodollar Loans and one hundred
seventy-five (175.00) basis points for Base Rate Loans; and


(b)           commencing with the Consolidated financial statements of the
Borrower for the fiscal quarter ending June 30, 2014, the number of basis points
(depending upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period, shall be used to establish the number of basis points that will go into
effect on September 1, 2014 and, thereafter, as set forth in each successive
Compliance Certificate, as provided below:


 
5

--------------------------------------------------------------------------------

 
 
Leverage Ratio
Applicable Basis Points for  Eurodollar Loans
Applicable Basis Points for Base Rate Loans
Greater than or equal to 3.50 to 1.00
300.00
200.00
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
275.00
175.00
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
225.00
125.00
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
200.00
100.00
Less than 2.00 to 1.00
175.00
75.00



After September 1, 2014, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate.  The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof.  Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall be the highest rate per annum indicated
in the above pricing grid for Loans of that type, regardless of the Leverage
Ratio at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall immediately deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Margin Period.


“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender, or (c) an entity or an
affiliate of an entity that administers or manages a Lender.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit G.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


 
6

--------------------------------------------------------------------------------

 
“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London Interbank
Offered Rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business
Day).  Any change in the Base Rate shall be effective immediately from and after
such change in the Base Rate.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, a
portion of the Term Loan A described in Section 2.3(a) hereof or a portion of
the DDTL Loan described in Section 2.3(b) hereof, that shall be denominated in
Dollars and on which the Borrower shall pay interest at the Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“California Real Property Disposition” means the sale, lease, transfer or other
disposition of the real property located at 17180 Bernardo Center Drive, San
Diego, California.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution in respect of such Company’s capital
stock or other equity interest.


 
7

--------------------------------------------------------------------------------

 
“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.


“Cash Equivalent” means cash equivalent as determined in accordance with GAAP.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Company
presently has or may hereafter have any claim, wherever located, including but
not limited to any of the foregoing that are presently or may hereafter be
existing or maintained with, issued by, drawn upon, or in the possession of the
Administrative Agent or any Lender.


“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)            the acquisition of, or, if earlier, the shareholder or director
approval of the acquisition of, ownership or voting control, directly or
indirectly, beneficially (within the meaning of Rules 13d-3 and 13d-5 of the
Exchange Act) or of record, on or after the Closing Date, by any Person or group
(within the meaning of Sections 13d and 14d of the Exchange Act), of shares
representing more than twenty-five percent (25%) of the aggregate ordinary
Voting Power represented by the issued and outstanding equity interests of the
Borrower;


(b)           the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of the Borrower by
Persons who were neither (i) nominated by the board of directors or other
governing body of the Borrower nor (ii) appointed by directors so nominated or
elected by a majority of shareholders; or


(c)           the occurrence of a change in control, or other term of similar
import used therein, as defined in any Material Indebtedness Agreement.


“Closing Date” means June 19, 2014.


 
8

--------------------------------------------------------------------------------

 
“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.


“Closing Revolving Amount” means Fifty Million Dollars ($50,000,000).


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter-of-credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; (b) the Real
Property; and (c) Proceeds and products of any of the foregoing.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.  (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, The
Term Loan A Commitment and the DDTL Commitment, up to the Total Commitment
Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.


“Commitment Period” means the period from the Closing Date to June 18, 2019, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Companies” means the Borrower and all Subsidiaries.


“Company” means the Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit F.


“Connectivity Solutions Acquisition” means the Acquisition by the Borrower of
all of the equity interests of certain subsidiaries of Emerson, pursuant to the
Connectivity Solutions Acquisition Documents.
 
“Connectivity Solutions Acquisition Documents” means the Connectivity Solutions
Purchase Agreement and each document executed and delivered in connection
therewith.
 
 
9

--------------------------------------------------------------------------------

 
“Connectivity Solutions Purchase Agreement” means that certain Stock Purchase
Agreement, dated as of May 16, 2014, by and between the Borrower and Emerson.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.


“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower, as determined on a Consolidated basis.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis:
 
(a)           Consolidated Net Earnings for such period; plus
 
(b)           without duplication, the aggregate amounts deducted in determining
such Consolidated Net Earnings in respect of:
 
(i)            Consolidated Interest Expense;
 
(ii)           Consolidated Income Tax Expense;
 
(iii)           Consolidated Depreciation and Amortization Charges;
 
(iv)           non-cash expenses incurred in connection with stock-based
compensation;
 
(v)           non-recurring losses or expenses not incurred in the ordinary
course of business that are reasonably acceptable to the Administrative Agent
and supported by documentation reasonably acceptable to the Administrative
Agent;
 
 
10

--------------------------------------------------------------------------------

 
(vi)           unamortized costs, fees and expenses incurred in connection with
the closing of this Agreement, the Connectivity Solutions Acquisition and the
Power One Acquisition, in an aggregate amount not to exceed Eight Million
Dollars ($8,000,000);
 
(vii)           cash non-recurring expenses, costs, charges and losses in
respect of restructurings, integration and other business optimization expenses
incurred in connection with the Connectivity Solutions Acquisition and the Power
One Acquisition in the 2014 and 2015 fiscal years of the Borrower, in an
aggregate amount not to exceed (A) One Million Three Hundred Thousand Dollars
($1,300,000) in the 2014 fiscal year of the Borrower, (B) Five Million Dollars
($5,000,000) in the 2015 fiscal year of the Borrower, and (C) Zero Dollars ($0)
for the 2016 fiscal year of the Borrower and for each fiscal year of the
Borrower thereafter; and
 
(viii)           operating expense reductions and other operating improvements
or cost synergies reasonably expected to result from the Connectivity Solutions
Acquisition and the Power One Acquisition, in an aggregate amount not to exceed:
(A) Four Million Nine Hundred Thousand Dollars ($4,900,000) for the four fiscal
quarters ending September 30, 2014, (B) Three Million Six Hundred Seventy-Five
Thousand Dollars ($3,675,000) for the four fiscal quarters ending December 31,
2014, (C) Two Million Four Hundred Fifty Thousand Dollars ($2,450,000) for the
four fiscal quarters ending March 31, 2015, (D) One Million Two Hundred
Twenty-Five Thousand Dollars ($1,225,000) for the four fiscal quarters ending
June 30, 2015, and (E) Zero Dollars ($0) for the four fiscal quarters ending
September 30, 2015 and thereafter; minus
 
(c)           to the extent included in Consolidated Net Earnings for such
period, non-recurring non-cash gains not incurred in the ordinary course of
business;
 
provided that, for any period during which an Acquisition is made pursuant to
Section 5.13 hereof (including, without limitation, the Connectivity Solutions
Acquisition and the Power One Acquisition) or a Disposition occurs, Consolidated
EBITDA shall be recalculated to include (or exclude, as applicable) the “EBITDA”
of the acquired company or attributable to the disposed assets (in each case,
with appropriate pro forma adjustments acceptable to the Administrative Agent
and calculated on the same basis as set forth in this definition).


“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense paid in cash, (b) Consolidated Income Tax Expense paid in cash,
(c) scheduled principal payments on Consolidated Funded Indebtedness (other than
optional prepayments of the Revolving Loans), including payments on Capitalized
Lease Obligations, (d) Capital Distributions, and (e) Consolidated Capital
Expenditures.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short-term, long-term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.


 
11

--------------------------------------------------------------------------------

 
“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.


“Consolidated Working Capital” means, at any date, (a) the current assets of the
Borrower (excluding cash and Cash Equivalents), minus (b) the current
liabilities of the Borrower (excluding the current maturities of long-term
Indebtedness); as determined on a Consolidated basis.


“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Exposure” means, at any time, with respect to a Specific Commitment, the
sum of (a) the aggregate principal amount of all Loans outstanding under such
Specific Commitment, and (b) the Letter of Credit Exposure, if any, applicable
to such Specific Commitment.


“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.


“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable, maintained with such Person, setoffs and chargebacks by
such Person against such Securities Account or Deposit Account, as applicable,
that directly relate to the maintenance and administration thereof, including,
without limitation, for the following purposes: (a) administrative and
maintenance fees and expenses; (b) items deposited in or credited to the account
and returned unpaid or otherwise uncollected or subject to an adjustment entry;
(c) adjustments or corrections of posting or encoding errors; (d) any ACH credit
or similar entries that are subsequently returned thereafter; (e) items subject
to a claim against the depository bank/securities intermediary for breach of
transfer, presentment, encoding, retention or other warranty under Federal
Reserve Regulations or Operating Circulars, ACH or other clearing house rules,
or applicable law (including, without limitation, Articles 3, 4 and 4A of the
U.C.C.); and (f) chargebacks in connection with merchant card transactions.


 
12

--------------------------------------------------------------------------------

 
“DDTL Commitment” means the obligation hereunder of each DDTL Lender to
participate in the making of the DDTL Loan, up to the amount set forth opposite
such DDTL Lender’s name under the column headed “DDTL Commitment Amount” as set
forth on Schedule 1 hereto.


“DDTL Commitment Expiration Date” means the earlier of (a) the DDTL Funding
Date, and (b) December 18, 2014.


“DDTL Exposure” means, at any time, the outstanding principal amount of the DDTL
Loan.


“DDTL First Principal Payment Date” means the first Regularly Scheduled Payment
Date following the DDTL Funding Date, or, if the first Regularly Scheduled
Payment Date following the DDTL Funding Date is less than thirty (30) days from
the DDTL Funding Date, then the next subsequent Regularly Scheduled Payment
Date.


“DDTL Funding Conditions” means all of those conditions set forth on Schedule 4
hereto.


“DDTL Funding Date” means the date that all of the DDTL Funding Conditions have
been satisfied, in the reasonable opinion of the Administrative Agent.


“DDTL Lender” means a Lender with a percentage of the DDTL Commitment as set
forth on Schedule 1 hereto, or that acquires a percentage of the DDTL Commitment
pursuant to Section 2.10(b) or 11.10 hereof.


“DDTL Loan” means the delayed draw term loan made to the Borrower by the DDTL
Lenders in the original principal amount of Seventy Million Dollars
($70,000,000), in accordance with Section 2.3(b) hereof.


“DDTL Maturity Date” means June 18, 2019.


“DDTL Note” means a DDTL Note, in the form of the attached Exhibit D, executed
and delivered pursuant to Section 2.5(d) hereof.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


 
13

--------------------------------------------------------------------------------

 
“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit or Swing Loans
required to be made hereunder in accordance with the terms hereof (unless such
Lender shall have notified the Administrative Agent and the Borrower in writing
of its good faith determination that a condition under Section 4.1 hereof to its
obligation to fund any Loan shall not have been satisfied); (b) has notified the
Borrower or the Administrative Agent in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from the Administrative Agent or the Borrower
to confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured.  Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among the Borrower or a Guarantor of Payment, the Administrative Agent and a
depository institution, dated on or after the Closing Date, to be in form and
substance satisfactory to the Administrative Agent, as the same may from time to
time be amended, restated or otherwise modified.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


           “Derived Eurodollar Rate” means a rate per annum equal to the sum of
the Applicable Margin (from time to time in effect) for Eurodollar Loans plus
the  Eurodollar Rate.


“Disposition” means the lease, transfer or other disposition of assets (whether
in one or more than one transaction) by a Company, other than a sale, lease,
transfer or other disposition made by a Company pursuant to Section 5.12(b)
hereof or in the ordinary course of business.


 
14

--------------------------------------------------------------------------------

 
“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States of America.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary or is
not a Subsidiary of a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Five Hundred Thousand Dollars ($500,000), and (c) has no direct or
indirect Subsidiaries with aggregate assets, for such Company and all such
Subsidiaries, of more than Five Hundred Thousand Dollars ($500,000).


“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender.  Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.


“Eligible Transferee” means (a) any Lender, any affiliate of any Lender and any
Approved Fund, and (b) any commercial bank, insurance company, investment or
mutual fund or other Person (other than a natural Person) that extends credit or
buys loans of the type made hereunder as part of its principal business;
provided that none of the Company, any Affiliate of Company, or any Person
acting at the direction of, or in concert with, any such Person, shall be an
Eligible Transferee.


“Emerson” means Emerson Electric Co., a Missouri corporation.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


 
15

--------------------------------------------------------------------------------

 
“Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 8.12 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.


“Equalization Maximum Amount” means that term as defined in Section 9.5(b)(i)
hereof.


“Equalization Percentage” means that term as defined in Section 9.5(b)(ii)
hereof.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


 
16

--------------------------------------------------------------------------------

 
“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof, a
portion of the Term Loan A described in Section 2.3(a) hereof or a portion of
the DDTL Loan described in Section 2.3(b) hereof, that shall be denominated in
Dollars and on which the Borrower shall pay interest at the Derived Eurodollar
Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Excess Cash Flow” means, for any period, as determined on a Consolidated basis,
an amount equal to (a) the sum, without duplication, of (i) Consolidated Net
Earnings, (ii) Consolidated Depreciation and Amortization Charges, (iii) the
absolute value of any net decrease in Consolidated Working Capital, and (iv)
Consolidated Income Tax Expense, minus (b) the sum, without duplication, of (i)
the aggregate amount of the voluntary, scheduled and mandatory principal
payments (other than optional prepayments of Revolving Loans or Swing Loans that
do not result in a permanent reduction of the Maximum Revolving Amount) made
with respect to Consolidated Funded Indebtedness for such period, (ii) payments
made with respect to Capitalized Lease Obligations, (iii) Consolidated Capital
Expenditures, (iv) Consolidated Income Tax Expenses paid in cash, (v) Capital
Distributions, and (vi) the absolute value of any net increase in Consolidated
Working Capital.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


 
17

--------------------------------------------------------------------------------

 
“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
any taxes (a) on or measured by overall net income (however denominated),
franchise taxes (in lieu of net income taxes) or branch profits taxes, in each
case imposed by it by the jurisdiction (or any political subdivision thereof)
under the laws of which the Administrative Agent or such Lender, as the case may
be, is organized or in which its principal office is located, or, in the case of
any Lender, in which its applicable lending office is located, (b) attributable
to such recipient’s failure or inability (other than as a result in a change in
law) to comply with Section 3.2(c), Section 3.2(d) or Section 3.2(f) hereof, or
(c) imposed pursuant to FATCA.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any agreements entered into
pursuant to Section 1471(b) of the Code or any relevant intergovernmental
agreement.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer or treasurer.  Unless otherwise
qualified, all references to a Financial Officer in this Agreement shall refer
to a Financial Officer of the Borrower.


“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Fixed Charges.


 
18

--------------------------------------------------------------------------------

 
“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States of America, a State thereof or the
District of Columbia.


“Foreign Subsidiary Exposure” means the aggregate amount, incurred on or after
the Closing Date, of loans by a Credit Party to, investments by a Credit Party
in, guaranties by a Credit Party of Indebtedness of, a Foreign Subsidiary.


“Fronting Exposure” means, at any time there is an Affected Lender, (a) with
respect to the Issuing Lender, such Affected Lender’s Applicable Commitment
Percentage of the Revolving Credit Commitment with respect to the Letter of
Credit Exposure, other than any portion of such amount that has been reallocated
to other Revolving Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Affected Lender’s
Applicable Commitment Percentage of the Revolving Credit Commitment with respect
to the Swing Line Exposure, other than any portion of such amount that has been
reallocated to other Revolving Lenders or cash collateralized in accordance with
the terms hereof.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions, and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


 
19

--------------------------------------------------------------------------------

 
“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, each of which is executing and delivering a
Guaranty of Payment on the Closing Date, and any other Domestic Subsidiary that
shall execute and deliver a Guaranty of Payment to the Administrative Agent, or
become a party by joinder to the Guaranty of Payment that was executed on the
Closing Date, subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device or any Hedge Agreement, (f) all synthetic leases, (g) all
Capitalized Lease Obligations, (h) all obligations of such Company with respect
to asset securitization financing programs, (i) all obligations to advance funds
to, or to purchase assets, property or services from, any other Person in order
to maintain the financial condition of such Person, (j) all indebtedness of the
types referred to in subparts (a) through (i) above of any partnership or joint
venture (other than a joint venture that is itself a corporation or limited
liability company) in which such Company is a general partner or joint venturer,
unless such indebtedness is expressly made non-recourse to such Company, (k) any
other transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above.


“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition or
control of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any Insolvent Lender shall cease to be an
Insolvent Lender when the Administrative Agent determines, in its reasonable
discretion, that such Insolvent Lender is no longer an Insolvent Lender based
upon the characteristics set forth in this definition.


 
20

--------------------------------------------------------------------------------

 
“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment, wherein the Borrower or such Guarantor of
Payment, as the case may be, has granted to the Administrative Agent, for the
benefit of the Lenders, a security interest in all intellectual property owned
by the Borrower or such Guarantor of Payment, as the same may from time to time
be amended, restated or otherwise modified.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof.  The duration of each Interest
Period for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Revolving Lender may issue, a Letter of Credit,
such other Revolving Lender as shall be acceptable to the Administrative Agent
and shall agree to issue the Letter of Credit in its own name, but in each
instance on behalf of the Revolving Lenders.


 
21

--------------------------------------------------------------------------------

 
“KeyBank” means KeyBank National Association, and its successors and assigns.


“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, for any Lender, at any time, the aggregate of
such Lender’s respective pro rata shares of the Revolving Credit Exposure, the
Term Loan A Exposure and the DDTL Exposure.


“Lender Revolving Credit Exposure” means, with respect to each Revolving Lender,
at any time, the sum of (a) the aggregate outstanding principal amount of all
Revolving Loans made by such Revolving Lender, (b) such Revolving Lender’s
participation interest with respect to the Swing Line Exposure pursuant to the
provisions hereof, and (c) such Revolving Lender’s participation interest with
respect to the Letter of Credit Exposure pursuant to the provisions hereof.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty-four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) thirty (30) days prior to the last day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate face
amount of up to Ten Million Dollars ($10,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


 
22

--------------------------------------------------------------------------------

 
“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of (a)
Consolidated Funded Indebtedness (as of the end of the most recently completed
fiscal quarter of the Borrower); to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of the Borrower).


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.


“Liquidity Amount” means, at any time, the sum of (a) (i) the Revolving Credit
Commitment, minus (ii) the Revolving Credit Exposure; plus (b) all unencumbered
(other than any Lien in favor of the Administrative Agent), unrestricted cash
and Cash Equivalents on hand of the Credit Parties held in the United States.


“Loan” means a Revolving Loan, a Swing Loan, the Term Loan A or the DDTL Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Closing Fee Letter, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.


“Mandatory Prepayment” means that term as defined in Section 2.12(c) hereof.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, (c)
the ability of any Credit Party to perform its obligations under any Loan
Document to which it is a party, or (d) the legality, validity, binding effect
or enforceability against any Credit Party of any Loan Document to which it is a
party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of Five Million
Dollars ($5,000,000).


“Material Recovery Determination Notice” means that term as defined in Section
2.12(c)(iii) hereof.


“Material Recovery Event” means (a) any casualty loss in respect of assets of a
Company covered by casualty insurance, and (b) any compulsory transfer or taking
under threat of compulsory transfer of any asset of a Company by any
Governmental Authority; provided that, in the case of either subpart (a) or (b)
hereof, the proceeds received by the Companies from such loss, transfer or
taking exceeds Five Million Dollars ($5,000,000).


 
23

--------------------------------------------------------------------------------

 
“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.10(a) hereof, (b)
increases pursuant to Section 2.10(b) hereof, and (c) assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Issuing Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.4(f) hereof.


“Maximum Revolving Amount” means One Hundred Fifty Million Dollars
($150,000,000), as such amount may be reduced pursuant to Section 2.10(a)
hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), dated on or after
the Closing Date, relating to the Real Property, executed and delivered by a
Credit Party, to further secure the Secured Obligations, as the same may from
time to time be amended, restated or otherwise modified.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non-Affected Lender” means, at any time, each Lender that is not an Affected
Lender at such time.


“Non-Consenting Lender” means that term as defined in Section 11.3(c) hereof.


“Non-U.S. Lender” means that term as defined in Section 3.2(c) hereof.


“Note” means a Revolving Credit Note, the Swing Line Note, a Term Loan A Note or
a DDTL Note, or any other promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit E.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with the Letters of Credit; (e)
every other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.


 
24

--------------------------------------------------------------------------------

 
“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Original Credit Agreement” means that term as defined in the first Whereas
clause on the first page of this Agreement.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.


“Overall Commitment Percentage” means, for any Lender, the percentage determined
by dividing (a) the sum, based upon such Lender’s Applicable Commitment
Percentages, of (i) the principal outstanding on the Term Loan A, (ii) the
principal outstanding on the DDTL Loan, (iii) the aggregate principal amount of
Revolving Loans outstanding, (iv) the Swing Line Exposure, and (v) the Letter of
Credit Exposure; by (b) the sum of (A) the aggregate principal amount of all
Loans outstanding, plus (B) the Letter of Credit Exposure.


“Participant” means that term as defined in Section 11.11 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)           the investments by the Borrower or a Domestic Subsidiary in a
Foreign Subsidiary, in such amounts existing as of the Closing Date and set
forth on Schedule 5.11 hereto;


 
25

--------------------------------------------------------------------------------

 
(b)           the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;


(c)           any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company; and


(d)           any Foreign Subsidiary Exposure (incurred after the Closing Date),
not otherwise permitted under this definition, in an aggregate amount not to
exceed, at any time, (i) One Million Dollars ($1,000,000) for any Foreign
Subsidiary, and (ii) Five Million Dollars ($5,000,000) for all Foreign
Subsidiaries.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.


“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.


“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party (other than Subsidiaries of a CFC),
whether now owned or hereafter acquired or created, and all proceeds thereof;
provided that Pledged Securities shall exclude shares of voting capital stock or
other voting equity interests in any Foreign Subsidiary that is a CFC in excess
of sixty-five percent (65%) of the total outstanding shares of voting capital
stock or other voting equity interest of such Foreign Subsidiary, whether held
directly or indirectly through a disregarded entity.  (Schedule 3 hereto lists,
as of the Closing Date, all of the Pledged Securities.)


“Power One” means, collectively, Power-One, Inc., a Delaware corporation, and
PWO Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the Laws of the Netherlands.


“Power One Acquisition” means the Acquisition by the Borrower of all of the
equity interests of certain subsidiaries of Power One pursuant to the Power One
Acquisition Documents.
 
“Power One Acquisition Documents” means the Power One Purchase Agreement and
each document executed and delivered in connection therewith.
 
“Power One Purchase Agreement” means that certain Stock Purchase Agreement,
dated as of April 25, 2014, by and among the Borrower and Power One.


 
26

--------------------------------------------------------------------------------

 
“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash.  Cash
proceeds include, without limitation, moneys, checks and Deposit
Accounts.  Proceeds include, without limitation, any Account arising when the
right to payment is earned under a contract right, any insurance payable by
reason of loss or damage to the Collateral, and any return or unearned premium
upon any cancellation of insurance.  Except as expressly authorized in this
Agreement, the right of the Administrative Agent and the Lenders to Proceeds
specifically set forth herein, or indicated in any financing statement, shall
never constitute an express or implied authorization on the part of the
Administrative Agent or any Lender to a Company’s sale, exchange, collection or
other disposition of any or all of the collateral securing the Obligations.


“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Real Property” means each parcel of real estate owned by a Credit Party, as set
forth on Schedule 6.5(b) hereto, together with all improvements and buildings
thereon and all appurtenances, easements or other rights thereto belonging, and
being defined collectively as the “Property” in each of the Mortgages.


“Register” means that term as described in Section 11.10(j) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, attorneys’
fees, legal expenses, judgments, suits and disbursements) (a) incurred by the
Administrative Agent, or imposed upon or asserted against the Administrative
Agent or any Lender, in any attempt by the Administrative Agent and the Lenders
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral; or (b) incidental or related to subpart (a) above, including,
without limitation, interest thereupon from the date incurred, imposed or
asserted until paid at the Default Rate.


 
27

--------------------------------------------------------------------------------

 
“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders, based upon each Lender’s Applicable
Commitment Percentages, of more than fifty percent (50%) of an amount (the
“Total Amount”) equal to the sum of:


(a)           (i) during the Commitment Period, the Revolving Amount, or (ii)
after the Commitment Period, the Revolving Credit Exposure;


(b)           the principal outstanding on the Term Loan A; and


(c)           (i) at any time prior to the DDTL Funding Date, the DDTL
Commitment, or (ii) on and after the DDTL Funding Date, the principal
outstanding under the DDTL Loan;


provided that (A) the portion of the Total Amount held or deemed to be held by
any Defaulting Lender or Insolvent Lender shall be excluded for purposes of
making a determination of Required Lenders, and (B) if there shall be two or
more Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required
Lenders shall constitute at least two Lenders.
 
 
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities.  The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Restatement Closing Date” means June 30, 2014.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than a Company) of a Company or an Affiliate.


 
28

--------------------------------------------------------------------------------

 
“Revolving Amount” means the Closing Revolving Amount, as such amount may be
increased up to the Maximum Revolving Amount pursuant to Section 2.10(b) hereof,
or decreased pursuant to Section 2.10(a) hereof.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Revolving Lenders (and each Revolving Lender) to
make Revolving Loans, (b) the Issuing Lender to issue and each Revolving Lender
to participate in, Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make, and each Revolving Lender to
participate in, Swing Loans pursuant to the Swing Line Commitment; up to an
aggregate principal amount outstanding at any time equal to the Revolving
Amount.


“Revolving Credit Commitment Amount” means, for each Revolving Lender, the
amount set forth opposite such Lender’s name under the column headed “Revolving
Credit Commitment Amount” as set forth on Schedule 1 hereto, subject to (a)
decreases pursuant to Section 2.10(a) hereof, (b) increases pursuant to Section
2.10(b) hereof, and (c) assignments of interests pursuant to Section 11.10
hereof.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.


“Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Revolving Credit Commitment pursuant to Section 2.10(b) or 11.10 hereof.


“Revolving Loan” means a loan made to the Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and (c)
the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


 
29

--------------------------------------------------------------------------------

 
“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among the Borrower or a Guarantor of Payment, the Administrative Agent
and a Securities Intermediary, dated on or after the Closing Date, to be in form
and substance satisfactory to the Administrative Agent, as the same may from
time to time be amended, restated or otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.


“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.


“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Consignee’s Waiver, each Landlord’s Waiver, each
Bailee’s Waiver, each Mortgage, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States of America filed in connection herewith or perfecting any interest
created in any of the foregoing documents, and any other document pursuant to
which any Lien is granted by a Company or any other Person to the Administrative
Agent, for the benefit of the Lenders, as security for the Secured Obligations,
or any part thereof, and each other agreement executed or provided to the
Administrative Agent in connection with any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts  become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital.  As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.


 
30

--------------------------------------------------------------------------------

 
“Specific Commitment” means the Revolving Credit Commitment, the Term Loan A
Commitment or the DDTL Commitment.


“Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.


“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Five Million Dollars ($5,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.5(b) hereof.


 
31

--------------------------------------------------------------------------------

 
“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) fifteen (15) days after the date such Swing Loan is made, or (b) the last
day of the Commitment Period.


“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Term Loan A” means the loan made to the Borrower by the Term Loan A Lenders in
the original principal amount of One Hundred Forty-Five Million Dollars
($145,000,000), in accordance with Section 2.3(a) hereof.


“Term Loan A Commitment” means the obligation hereunder of each Term Loan A
Lender to participate in the making of the Term Loan A, up to the amount set
forth opposite such Term Loan A Lender’s name under the column headed “Term Loan
A Commitment Amount” as set forth on Schedule 1 hereto.


“Term Loan A Exposure” means, at any time, the outstanding principal amount of
the Term Loan A.


“Term Loan A Lender” means a Lender with a percentage of the Term Loan A
Commitment as set forth on Schedule 1 hereto, or that acquires a percentage of
the Term Loan A Commitment pursuant to Section 11.10 hereof.


“Term Loan A Maturity Date” means June 18, 2019.


“Term Loan A Note” means a Term Loan A Note, in the form of the attached Exhibit
C executed and delivered pursuant to Section 2.5(c) hereof.


“Total Commitment Amount” means the principal amount of Two Hundred Sixty-Five
Million Dollars ($265,000,000), as such amount may be increased pursuant to
Section 2.10(b) hereof, or decreased pursuant to Section 2.10(a) hereof.


“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


 
32

--------------------------------------------------------------------------------

 
“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person.  The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


Section 1.2.  Accounting Terms.


(a)           Any accounting term not specifically defined in this Article I
shall have the meaning ascribed thereto by GAAP.


(b)           If any change in the rules, regulations, pronouncements, opinions
or other requirements of the Financial Accounting Standards Board (or any
successor thereto or agency with similar function) with respect to GAAP, or if
the Borrower adopts the International Financial Reporting Standards, and such
change or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.


Section 1.3.  Terms Generally.  The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.


Section 1.4.  Confirmation of Recitals.  The Borrower, the Administrative Agent
and the Lenders hereby confirm the statements set forth in the recitals of this
Agreement.




ARTICLE II.  AMOUNT AND TERMS OF CREDIT


Section 2.1.  Amount and Nature of Credit.


(a)           Subject to the terms and conditions of this Agreement, the
Lenders, during the Commitment Period and to the extent hereinafter provided,
shall make Loans to the Borrower, participate in Swing Loans made by the Swing
Line Lender to the Borrower, and issue or participate in Letters of Credit at
the request of the Borrower, in such aggregate amount as the Borrower shall
request pursuant to the Commitment; provided that in no event shall the
aggregate principal amount of all Loans and Letters of Credit outstanding under
this Agreement be in excess of the Total Commitment Amount.


 
33

--------------------------------------------------------------------------------

 
(b)           Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)           the aggregate outstanding principal amount of Loans made by such
Lender (other than Swing Loans made by the Swing Line Lender), when combined
with such Lender’s pro rata share, if any, of the Letter of Credit Exposure and
the Swing Line Exposure, shall not be in excess of the Maximum Amount for such
Lender; and


(ii)           with respect to each Specific Commitment, the aggregate
outstanding principal amount of Loans (other than Swing Loans) made by such
Lender with respect to such Specific Commitment shall represent that percentage
of the aggregate principal amount then outstanding on all Loans (other than
Swing Loans) within such Specific Commitment that shall be such Lender’s
Applicable Commitment Percentage.


Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.


(c)           The Loans may be made as Revolving Loans as described in Section
2.2(a) hereof, as the Term Loan A as described in Section 2.3(a) hereof, as the
DDTL Loan as described in Section 2.3(b) hereof, and as Swing Loans as described
in Section 2.2(c) hereof, and Letters of Credit may be issued in accordance with
Section 2.2(b) hereof.


Section 2.2.  Revolving Credit Commitment.


(a)           Revolving Loans.  Subject to the terms and conditions of this
Agreement, during the Commitment Period, the Revolving Lenders shall make a
Revolving Loan or Revolving Loans to the Borrower in such amount or amounts as
the Borrower, through an Authorized Officer, may from time to time request, but
not exceeding in aggregate principal amount at any time outstanding hereunder
the Revolving Credit Commitment, when such Revolving Loans are combined with the
Letter of Credit Exposure and the Swing Line Exposure.  The Borrower shall have
the option, subject to the terms and conditions set forth herein, to borrow
Revolving Loans, maturing on the last day of the Commitment Period, by means of
any combination of Base Rate Loans or Eurodollar Loans.  Subject to the
provisions of this Agreement, the Borrower shall be entitled under this Section
2.2(a) to borrow Revolving Loans, repay the same in whole or in part and
re-borrow Revolving Loans hereunder at any time and from time to time during the
Commitment Period.  The aggregate outstanding amount of all Revolving Loans
shall be payable in full on the last day of the Commitment Period.


 
34

--------------------------------------------------------------------------------

 
(b)           Letters of Credit.


(i)           Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Issuing Lender shall, in its own name, on
behalf of the Revolving Lenders, issue such Letters of Credit for the account of
the Borrower or a Guarantor of Payment, as the Borrower may from time to time
request.  The Borrower shall not request any Letter of Credit (and the Issuing
Lender shall not be obligated to issue any Letter of Credit) if, after giving
effect thereto, (A) the Letter of Credit Exposure would exceed the Letter of
Credit Commitment, or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment.  The issuance of each Letter of Credit shall confer
upon each Revolving Lender the benefits and liabilities of a participation
consisting of an undivided pro rata interest in the Letter of Credit to the
extent of such Revolving Lender’s Applicable Commitment Percentage.


(ii)           Request for Letter of Credit.  Each request for a Letter of
Credit shall be delivered to the Administrative Agent (and to the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
by an Authorized Officer not later than 11:00 A.M. (Eastern time) three Business
Days prior to the date of the proposed issuance of the Letter of Credit (or such
shorter period as may be acceptable to the Issuing Lender).  Each such request
shall be in a form acceptable to the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby.  Concurrently with each such request, the Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to the Issuing Lender an appropriate application and
agreement, being in the standard form of the Issuing Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
the Administrative Agent.  The Administrative Agent shall give the Issuing
Lender and each Revolving Lender notice of each such request for a Letter of
Credit.


(iii)           Commercial Documentary Letters of Credit Fees.  With respect to
each Letter of Credit that shall be a commercial documentary letter of credit
and the drafts thereunder, whether issued for the account of the Borrower or a
Guarantor of Payment, the Borrower agrees to (A) pay to the Administrative
Agent, for the pro rata benefit of the Revolving Lenders, a non-refundable
commission based upon the face amount of such Letter of Credit, which shall be
paid quarterly in arrears, on each Regularly Scheduled Payment Date, in an
amount equal to the aggregate sum of the Letter of Credit Fee for such Letter of
Credit for each day of such quarter; (B) pay to the Administrative Agent, for
the sole benefit of the Issuing Lender, an additional Letter of Credit fee,
which shall be paid on the date that such Letter of Credit is issued, amended or
renewed, at the rate of one-fourth percent (1/4%) of the face amount of such
Letter of Credit; and (C) pay to the Administrative Agent, for the sole benefit
of the Issuing Lender, such other issuance, amendment, renewal, negotiation,
draw, acceptance, telex, courier, postage and similar transactional fees as are
customarily charged by the Issuing Lender in respect of the issuance and
administration of similar letters of credit under its fee schedule as in effect
from time to time.


 
35

--------------------------------------------------------------------------------

 
(iv)           Standby Letters of Credit Fees.  With respect to each Letter of
Credit that shall be a standby letter of credit and the drafts thereunder, if
any, whether issued for the account of the Borrower or a Guarantor of Payment,
the Borrower agrees to (A) pay to the Administrative Agent, for the pro rata
benefit of the Revolving Lenders, a non-refundable commission based upon the
face amount of such Letter of Credit, which shall be paid quarterly in arrears,
on each Regularly Scheduled Payment Date, in an amount equal to the aggregate
sum of the Letter of Credit Fee for such Letter of Credit for each day of such
quarter; (B) pay to the Administrative Agent, for the sole benefit of the
Issuing Lender, an additional Letter of Credit fee, which shall be paid on each
date that such Letter of Credit shall be issued, amended or renewed at the rate
of one-fourth percent (1/4%) of the face amount of such Letter of Credit; and
(C) pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.


(v)           Refunding of Letters of Credit with Revolving Loans.  Whenever a
Letter of Credit shall be drawn, the Borrower shall promptly reimburse the
Issuing Lender for the amount drawn.  In the event that the amount drawn shall
not have been reimbursed by the Borrower within one Business Day of the date of
the drawing of such Letter of Credit, at the sole option of the Administrative
Agent (and the Issuing Lender, if the Issuing Lender is a Lender other than the
Administrative Agent), the Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in Section 2.6(d) hereof), in the amount
drawn.  Such Revolving Loan shall be evidenced by the Revolving Credit Notes
(or, if a Lender has not requested a Revolving Credit Note, by the records of
the Administrative Agent and such Lender).  Each Revolving Lender agrees to make
a Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever.  Each Revolving Lender acknowledges and agrees that its obligation
to make a Revolving Loan pursuant to Section 2.2(a) hereof when required by this
Section 2.2(b)(v) shall be absolute and unconditional and shall not be affected
by any circumstance whatsoever, including, without limitation, the occurrence
and continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Issuing Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Issuing Lender’s pro rata share of such borrowing), the
Issuing Lender for the amount drawn on such Letter of Credit.  Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder.  Each Revolving Lender is hereby
authorized to record on its records relating to its Revolving Credit Note (or,
if such Revolving Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Revolving Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.


 
36

--------------------------------------------------------------------------------

 
(vi)           Participation in Letters of Credit.  If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Revolving Lender fund a participation in the amount due with
respect to such Letter of Credit, and the Administrative Agent shall promptly
notify each Revolving Lender thereof (by facsimile or email (confirmed by
telephone) or telephone (confirmed in writing)).  Upon such notice, but without
further action, the Issuing Lender hereby agrees to grant to each Revolving
Lender, and each Revolving Lender hereby agrees to acquire from the Issuing
Lender, an undivided participation interest in the amount due with respect to
such Letter of Credit in an amount equal to such Revolving Lender’s Applicable
Commitment Percentage of the principal amount due with respect to such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Issuing Lender, such Revolving Lender’s ratable share of the amount due with
respect to such Letter of Credit (determined in accordance with such Revolving
Lender’s Applicable Commitment Percentage).  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in the amount due under
any Letter of Credit that is drawn but not reimbursed by the Borrower pursuant
to this subsection (vi) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that each such
payment shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated.  Each Revolving Lender shall
comply with its obligation under this subsection (vi) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.6
hereof with respect to Revolving Loans.  Each Revolving Lender is hereby
authorized to record on its records such Revolving Lender’s pro rata share of
the amounts paid and not reimbursed on the Letters of Credit.


(vii)           Requests for Letters of Credit When One or More Revolving
Lenders are Affected Lenders.  So long as any Revolving Lender is an Affected
Lender, the Issuing Lender shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.


(viii)           Letters of Credit Issued and Outstanding When One or More
Revolving Lenders are Affected Lenders.  At any time there is an Affected
Lender, all or any part of such Affected Lender’s participation interests of the
Letter of Credit Exposure shall, at the discretion of the Administrative Agent,
be reallocated among the Non-Affected Lenders in accordance with their
respective Applicable Commitment Percentages of the Revolving Credit Commitment
(calculated without regard to the commitment of such Affected Lender), but only
to the extent that (A) the conditions set forth in Section 4.1 are satisfied at
the time of such reallocation (and the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(B) such reallocation does not cause the Lender Revolving Credit Exposure of any
Non-Affected Lender to exceed the Revolving Credit Commitment Amount of such
Non-Affected Lender.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against an Affected Lender arising
from that Lender having become an Affected Lender, including any claim of a
Non-Affected Lender as a result of such Non-Affected Lender’s increased exposure
following such reallocation.


 
37

--------------------------------------------------------------------------------

 
(ix)           Cash Collateral With Respect to Letters of Credit When One or
More Lenders are Affected Lenders.  At any time there is an Affected Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender, the Borrower shall cash collateralize the Fronting
Exposure of the Issuing Lender with respect to the Letter of Credit Exposure
(determined after giving effect to any reallocation pursuant to Section
2.2(b)(viii) hereof and any cash collateral provided by such Affected Lender) in
an amount acceptable to the Administrative Agent.


           (c)           Swing Loans.


(i)           Generally.  Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Swing Line Lender shall make a Swing Loan or
Swing Loans to the Borrower in such amount or amounts as the Borrower, through
an Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment.  Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto.


(ii)           Refunding of Swing Loans.  If the Swing Line Lender so elects, by
giving notice to the Borrower and the Revolving Lenders, the Borrower agrees
that the Swing Line Lender shall have the right, in its sole discretion, to
require that the then outstanding Swing Loans be refinanced as a Revolving
Loan.  Such Revolving Loan shall be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder.  Upon receipt of such notice by the
Borrower and the Revolving Lenders, the Borrower shall be deemed, on such day,
to have requested a Revolving Loan in the principal amount of such Swing Loan in
accordance with Sections 2.2(a) and 2.6 hereof (other than the requirement set
forth in Section 2.6(d) hereof).  Such Revolving Loan shall be evidenced by the
Revolving Credit Notes (or, if a Revolving Lender has not requested a Revolving
Credit Note, by the records of the Administrative Agent and such Revolving
Lender).  Each Revolving Lender agrees to make a Revolving Loan on the date of
such notice, subject to no conditions precedent whatsoever.  Each Revolving
Lender acknowledges and agrees that such Revolving Lender’s obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this Section
2.2(c)(ii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Swing Line Lender, of the proceeds
of such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated.  The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(c)(ii) to repay in full
such Swing Loan.  Each Revolving Lender is hereby authorized to record on its
records relating to its Revolving Credit Note (or, if such Revolving Lender has
not requested a Revolving Credit Note, its records relating to Revolving Loans)
such Revolving Lender’s pro rata share of the amounts paid to refund such Swing
Loan.


 
38

--------------------------------------------------------------------------------

 
(iii)           Participation in Swing Loans.  If, for any reason, the Swing
Line Lender is unable to or, in the opinion of the Administrative Agent, it is
impracticable to, convert any Swing Loan to a Revolving Loan pursuant to the
preceding Section 2.2(c)(ii), then on any day that a Swing Loan is outstanding
(whether before or after the maturity thereof), the Administrative Agent shall
have the right to request that each Revolving Lender fund a participation in
such Swing Loan, and the Administrative Agent shall promptly notify each
Revolving Lender thereof (by facsimile or email (confirmed by telephone) or
telephone (confirmed in writing)).  Upon such notice, but without further
action, the Swing Line Lender hereby agrees to grant to each Revolving Lender,
and each Revolving Lender hereby agrees to acquire from the Swing Line Lender,
an undivided participation interest in the right to share in the payment of such
Swing Loan in an amount equal to such Revolving Lender’s Applicable Commitment
Percentage of the principal amount of such Swing Loan.  In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage).  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated.  Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 hereof with respect to Revolving Loans to be made by such
Revolving Lender.


(iv)           Requests for Swing Loan When One or More Revolving Lenders are
Affected Lenders.  So long as any Revolving Lender is an Affected Lender, the
Swing Line Lender shall not be required to make or fund and Swing Loan unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.


 
39

--------------------------------------------------------------------------------

 
(v)           Swing Loans Outstanding When One or More Revolving Lenders are
Affected Lenders.  At any time there is an Affected Lender, all or any part of
such Affected Lender’s participation interests of the Swing Line Exposure shall,
at the discretion of the Administrative Agent, be reallocated among the
Non-Affected Lenders in accordance with their respective Applicable Commitment
Percentages of the Revolving Credit Commitment (calculated without regard to the
commitment of such Affected Lender) but only to the extent that (A) the
conditions set forth in Section 4.1 are satisfied at the time of such
reallocation (and the Borrower shall be deemed to have represented and warranted
that such conditions are satisfied at such time), and (B) such reallocation does
not cause the Lender Revolving Credit Exposure of any Non-Affected Lender to
exceed the Revolving Credit Commitment Amount of such Non-Affected Lender.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against an Affected Lender arising from that Lender having
become an Affected Lender, including any claim of a Non-Affected Lender as a
result of such Non-Affected Lender’s increased exposure following such
reallocation.


(vi)           Cash Collateral With Respect to Swing Loans Outstanding When One
or More Lenders are Affected Lenders.  At any time there is an Affected Lender,
within one Business Day following the written request of the Administrative
Agent or the Swing Line Lender, the Borrower shall cash collateralize the
Fronting Exposure of the Swing Line Lender with respect to the Swing Line
Exposure (determined after giving effect to any reallocation pursuant to Section
2.2(c)(v) hereof and any cash collateral provided by such Affected Lender) in an
amount acceptable to the Administrative Agent.


Section 2.3.  Term Loan Commitments.


(a)           Term Loan A.  Subject to the terms and conditions of this
Agreement, the Term Loan A Lenders shall make the Term Loan A to the Borrower on
the Closing Date, in the amount of the Term Loan A Commitment.  The Term Loan A
shall be payable in consecutive quarterly installments, in the amounts set forth
in the table below, commencing September 30, 2014, and continuing on each
Regularly Scheduled Payment Date thereafter, with the balance thereof payable in
full on the Term Loan A Maturity Date.


Year
 
March 31
   
June 30
   
September 30
   
December 31
 
2014
    N/A       N/A     $ 1,812,500     $ 1,812,500  
2015
  $ 1,812,500     $ 1,812,500     $ 2,718,750     $ 2,718,750  
2016
  $ 2,718,750     $ 2,718,750     $ 2,718,750     $ 2,718,750  
2017
  $ 2,718,750     $ 2,718,750     $ 3,625,000     $ 3,625,000  
2018
  $ 3,625,000     $ 3,625,000     $ 4,531,250     $ 4,531,250  
2019
  $ 4,531,250       N/A       N/A       N/A  



The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan A will be a Base
Rate Loan or one or more Eurodollar Loans.  The Term Loan A may be a mixture of
a Base Rate Loan and one or more Eurodollar Loans.  Once the Term Loan A is
made, any portion of the Term Loan A repaid may not be re-borrowed.  The Term
Loan A Commitment shall terminate when the Term Loan A is made.


 
40

--------------------------------------------------------------------------------

 
(b)           DDTL Loan.  Subject to the terms and conditions of this Agreement,
the DDTL Lenders shall make the DDTL Loan to the Borrower on the DDTL Funding
Date, in the amount of the DDTL Commitment.  The DDTL Loan shall be payable in
consecutive quarterly installments in the amounts set forth in the table below,
commencing on the DDTL First Principal Payment Date, and continuing on each
Regularly Scheduled Payment Date thereafter, with the balance thereof payable in
full on the DDTL Maturity Date.


Date
 
Payment Amount
 
DDTL First Principal Payment Date and each of the next three Regularly Scheduled
Payment Dates (Year 1)
  $ 875,000  
Each of the next eight Regularly Scheduled Payment Dates (Years 2-3)
  $ 1,312,500  
Each of the next four Regularly Scheduled Payment Dates (Year 4)
  $ 1,750,000  
Each of the next four Regularly Scheduled Payment Dates (Year 5)
  $ 2,187,500  
DDTL Maturity Date
 
Remaining Principal Balance
 



The Borrower shall notify the Administrative Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the DDTL Loan will be a Base
Rate Loan or one or more Eurodollar Loans.  The DDTL Loan may be a mixture of a
Base Rate Loan and one or more Eurodollar Loans.  Once the DDTL Loan is made,
any portion of the DDTL Loan repaid may not be re-borrowed.  The DDTL Commitment
shall terminate on the DDTL Commitment Expiration Date.


Section 2.4.  Interest.


(a)           Revolving Loans.


(i)           Base Rate Loan.  The Borrower shall pay interest on the unpaid
principal amount of a Revolving Loan that is a Base Rate Loan outstanding from
time to time from the date thereof until paid at the Derived Base Rate for
Revolving Loans from time to time in effect.  Interest on such Base Rate Loan
shall be payable, commencing September 30, 2014, and continuing on each
Regularly Scheduled Payment Date thereafter and at the maturity thereof.


(ii)           Eurodollar Loans.  The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate for Revolving
Loans.  Interest on such Eurodollar Loan shall be payable on each Interest
Adjustment Date with respect to an Interest Period (provided that, if an
Interest Period shall exceed three months, the interest must also be paid every
three months, commencing three months from the beginning of such Interest
Period).


 
41

--------------------------------------------------------------------------------

 
(b)           Swing Loans.  The Borrower shall pay interest to the
Administrative Agent, for the sole benefit of the Swing Line Lender (and any
Revolving Lender that shall have funded a participation in such Swing Loan), on
the unpaid principal amount of each Swing Loan outstanding from time to time
from the date thereof until paid at the Derived Base Rate for Revolving Loans
from time to time in effect.  Interest on each Swing Loan shall be payable on
the Swing Loan Maturity Date applicable thereto.  Each Swing Loan shall bear
interest for a minimum of one day.


(c)           Term Loan A.


(i)           Base Rate Loan.  With respect to any portion of the Term Loan A
that is a Base Rate Loan, the Borrower shall pay interest on the unpaid
principal amount thereof outstanding from time to time from the date thereof
until paid, commencing September 30, 2014, and continuing on each Regularly
Scheduled Payment Date thereafter and on the Term Loan A Maturity Date, at the
Derived Base Rate for the Term Loan A from time to time in effect.


(ii)           Eurodollar Loans.  With respect to any portion of the Term Loan A
that is a Eurodollar Loan, the Borrower shall pay interest on the unpaid
principal amount of such Eurodollar Loan outstanding from time to time, with the
interest rate to be fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Eurodollar Loans),
at the Derived Eurodollar Rate for the Term Loan A.  Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).


(d)           DDTL Loan.


(i)           Base Rate Loan.  With respect to any portion of the DDTL Loan that
is a Base Rate Loan, the Borrower shall pay interest on the unpaid principal
amount thereof outstanding from time to time from the date thereof until paid,
commencing on the first Regularly Scheduled Payment Date following the DDTL
Funding Date, and continuing on each Regularly Scheduled Payment Date thereafter
and on the DDTL Maturity Date, at the Derived Base Rate for the DDTL Loan from
time to time in effect.


(ii)           Eurodollar Loans.  With respect to any portion of the DDTL Loan
that is a Eurodollar Loan, the Borrower shall pay interest on the unpaid
principal amount of such Eurodollar Loan outstanding from time to time, with the
interest rate to be fixed in advance on the first day of the Interest Period
applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for Eurodollar Loans),
at the Derived Eurodollar Rate for the DDTL Loan.  Interest on such Eurodollar
Loan shall be payable on each Interest Adjustment Date with respect to an
Interest Period (provided that, if an Interest Period shall exceed three months,
the interest must also be paid every three months, commencing three months from
the beginning of such Interest Period).


 
42

--------------------------------------------------------------------------------

 
(e)           Default Rate.  Anything herein to the contrary notwithstanding, if
an Event of Default shall occur, upon the election of the Administrative Agent
or the Required Lenders (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from the Borrower hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that, during an Event of Default
under Section 8.1 or 8.12 hereof, the applicable Default Rate shall apply
without any election or action on the part of the Administrative Agent or any
Lender.


(f)           Limitation on Interest.  In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.  Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (i) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (ii) exclude voluntary prepayments and the effects thereof, and (iii)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations.


Section 2.5.  Evidence of Indebtedness.


(a)           Revolving Loans.  Upon the request of a Revolving Lender, to
evidence the obligation of the Borrower to repay the portion of the Revolving
Loans made by such Revolving Lender and to pay interest thereon, the Borrower
shall execute a Revolving Credit Note, payable to the order of such Revolving
Lender in the principal amount equal to its Applicable Commitment Percentage of
the Revolving Amount, or, if less, the aggregate unpaid principal amount of
Revolving Loans made by such Revolving Lender; provided that the failure of a
Revolving Lender to request a Revolving Credit Note shall in no way detract from
the Borrower’s obligations to such Revolving Lender hereunder.


(b)           Swing Loans.  Upon the request of the Swing Line Lender, to
evidence the obligation of the Borrower to repay the Swing Loans and to pay
interest thereon, the Borrower shall execute a Swing Line Note, payable to the
order of the Swing Line Lender in the principal amount of the Swing Line
Commitment, or, if less, the aggregate unpaid principal amount of Swing Loans
made by the Swing Line Lender; provided that the failure of the Swing Line
Lender to request a Swing Line Note shall in no way detract from the Borrower’s
obligations to the Swing Line Lender hereunder.


 
43

--------------------------------------------------------------------------------

 
(c)           Term Loan A.  Upon the request of a Term Loan A Lender, to
evidence the obligation of the Borrower to repay the portion of the Term Loan A
made by such Term Loan A Lender and to pay interest thereon, the Borrower shall
execute a Term Loan A Note, payable to the order of such Term Loan A Lender in
the principal amount of its Applicable Commitment Percentage of the Term Loan A
Commitment; provided that the failure of such Term Loan A Lender to request a
Term Loan A Note shall in no way detract from the Borrower’s obligations to such
Term Loan A Lender hereunder.


(d)           DDTL Loan.  Upon the request of a DDTL Lender, to evidence the
obligation of the Borrower to repay the portion of the DDTL Loan made by such
DDTL Lender and to pay interest thereon, the Borrower shall execute a DDTL Note,
payable to the order of such DDTL Lender in the principal amount of its
Applicable Commitment Percentage of the DDTL Commitment; provided that the
failure of such DDTL Lender to request a DDTL Note shall in no way detract from
the Borrower’s obligations to such DDTL Lender hereunder.


Section 2.6.  Notice of Loans and Credit Events; Funding of Loans.


(a)           Notice of Loans and Credit Events.  The Borrower, through an
Authorized Officer, shall provide to the Administrative Agent a Notice of Loan
prior to (i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender).  An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect.  The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)           Funding of Loans.  The Administrative Agent shall notify the
appropriate Lenders of the date, amount and Interest Period (if applicable)
promptly upon the receipt of a Notice of Loan (other than for a Swing Loan, or a
Revolving Loan to be funded as a Swing Loan), and, in any event, by 2:00 P.M.
(Eastern time) on the date such Notice of Loan is received.  On the date that
the Credit Event set forth in such Notice of Loan is to occur, each applicable
Lender shall provide to the Administrative Agent, not later than 3:00 P.M.
(Eastern time), the amount in Dollars, in federal or other immediately available
funds, required of it.  If the Administrative Agent shall elect to advance the
proceeds of such Loan prior to receiving funds from such Lender, the
Administrative Agent shall have the right, upon prior notice to the Borrower, to
debit any account of the Borrower or otherwise receive such amount from the
Borrower, promptly after demand, in the event that such Lender shall fail to
reimburse the Administrative Agent in accordance with this subsection (b).  The
Administrative Agent shall also have the right to receive interest from such
Lender at the Federal Funds Effective Rate in the event that such Lender shall
fail to provide its portion of the Loan on the date requested and the
Administrative Agent shall elect to provide such funds.


 
44

--------------------------------------------------------------------------------

 
(c)           Conversion and Continuation of Loans.


(i)           At the request of the Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall convert a Base Rate Loan to one or more Eurodollar Loans at any
time and shall convert a Eurodollar Loan to a Base Rate Loan on any Interest
Adjustment Date applicable thereto.  Swing Loans may be converted by the Swing
Line Lender to Revolving Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)           At the request of the Borrower to the Administrative Agent,
subject to the notice and other provisions of this Agreement, the appropriate
Lenders shall continue one or more Eurodollar Loans as of the end of the
applicable Interest Period as a new Eurodollar Loan with a new Interest Period.


(d)           Minimum Amount for Loans.  Each request for:


(i)           a Base Rate Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000);


(ii)           a Eurodollar Loan shall be in an amount of not less than One
Million Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000); and


(iii)           a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), or such lower amount as may be agreed to by the
Swing Line Lender.


(e)           Interest Periods.  The Borrower shall not request that Eurodollar
Loans be outstanding for more than six different Interest Periods at the same
time.


(f)           Advancing of Non Pro-Rata Revolving Loans.  Notwithstanding
anything in this Agreement to the contrary, if the Borrower requests a Revolving
Loan pursuant to Section 2.6(a) hereof (and all conditions precedent set forth
in Section 4.1 hereof are met) at a time when one or more Revolving Lenders are
Defaulting Lenders, the Administrative Agent shall have the option, in its sole
discretion, to require (and, at the request of the Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the Borrower in an amount equal to (i) the amount requested by the
Borrower, minus (ii) the portions of such Revolving Loan that should have been
made by such Defaulting Lenders.  For purposes of such Revolving Loans, the
Revolving Lenders that are making such Revolving Loan shall do so in an amount
equal to their Applicable Commitment Percentages of the amount requested by the
Borrower.  For the avoidance of doubt, in no event shall the aggregate
outstanding principal amount of Loans made by a Lender (other than Swing Loans
made by the Swing Line Lender), when combined with such Lender’s pro rata share,
if any, of the Letter of Credit Exposure and the Swing Line Exposure, be in
excess of the Maximum Amount for such Lender.


 
45

--------------------------------------------------------------------------------

 
Section 2.7.  Payment on Loans and Other Obligations.


(a)           Payments Generally.  Each payment made hereunder by a Credit Party
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever.


(b)           Payments from Borrower.  All payments (including prepayments) to
the Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars.  All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
12:00 P.M. (Eastern time) on the due date thereof in immediately available
funds.  Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 12:00 P.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)           Payments to Lenders.  Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to the
appropriate Lenders (except with respect to Swing Loans, which shall be paid to
the Swing Line Lender and any Lender that has funded a participation in the
Swing Loans, or, with respect to Letters of Credit, certain of which payments
shall be paid to the Issuing Lender) their respective ratable shares, if any, of
the amount of principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender.  Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds.  Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Agreement or any Note.  The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.


(d)           Timing of Payments.  Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a Eurodollar Loan, if the next Business Day shall fall in the
succeeding calendar month, such payment shall be made on the preceding Business
Day and the relevant Interest Period shall be adjusted accordingly.


(e)           Affected Lender.  To the extent that the Administrative Agent
receives any payments or other amounts for the account of a Revolving Lender
that is an Affected Lender, at the discretion of the Administrative Agent, such
Affected Lender shall be deemed to have requested that the Administrative Agent
use such payment or other amount (or any portion thereof, at the discretion of
the Administrative Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(vi), 2.2(c)(iii) and 2.6(b) hereof, and, with respect to any Defaulting
Lender, second, to fulfill its obligations to make Loans.


 
46

--------------------------------------------------------------------------------

 
(f)           Payment of Non Pro-Rata Revolving Loans.  Notwithstanding anything
in this Agreement to the contrary, at the sole discretion of the Administrative
Agent, in order to pay Revolving Loans that were not advanced pro rata by the
Revolving Lenders, any payment of any Loan may first be applied to such
Revolving Loans that were not advanced pro rata.


Section 2.8.  Prepayment.


(a)           Right to Prepay.


(i)           The Borrower shall have the right at any time or from time to time
to prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding, as designated by the
Borrower, representing the obligations under any Specific Commitment with the
proceeds of such prepayment to be distributed on a pro rata basis to the holders
of the Specific Commitment being prepaid.  Such payment shall include interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being
prepaid.  Prepayments of Base Rate Loans and Eurodollar Loans shall be without
any premium or penalty; provided that if a prepayment of a Eurodollar Loan is
made on a day that is not the last day of an Interest Period applicable thereto,
the Borrower shall pay all premiums, penalties, breakage costs and other fees
and expenses related thereto.  Each prepayment of the Term Loan A, the DDTL Loan
or any Additional Term Loan Facility shall be applied to the principal
installments thereof in the inverse order of their respective maturities.


(ii)           The Borrower shall have the right, at any time or from time to
time, to prepay, for the benefit of the Swing Line Lender (and any Revolving
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Swing Loans then outstanding, as designated by the
Borrower, plus interest accrued on the amount so prepaid to the date of such
prepayment.


(iii)           Notwithstanding anything in this Section 2.8 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans made to the Borrower that were not advanced pro rata by all of
the Revolving Lenders, any prepayment of a Revolving Loan shall first be applied
to Revolving Loans made by the Revolving Lenders during any period in which a
Defaulting Lender or Insolvent Lender shall exist.


 
47

--------------------------------------------------------------------------------

 
(b)           Notice of Prepayment.  The Borrower shall give the Administrative
Agent irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing
Loan by no later than 11:00 A.M. (Eastern time) on the Business Day on which
such prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00
P.M. (Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.


(c)           Minimum Amount for Eurodollar Loans.  Each prepayment of a
Eurodollar Loan shall be in the principal amount of not less than Five Hundred
Thousand ($500,000), or the principal amount of such Loan, or, with respect to a
Swing Loan, the principal balance of such Swing Loan, except in the case of a
mandatory payment pursuant to Section 2.12(c) or Article III hereof.


Section 2.9.  Commitment and Other Fees.


(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent, for the ratable account of the Revolving Lenders, as a consideration for
the Revolving Credit Commitment, a commitment fee, for each day from the Closing
Date through the last day of the Commitment Period, in an amount equal to (i)
(A) the Revolving Amount at the end of such day, minus (B) the Revolving Credit
Exposure (exclusive of the Swing Line Exposure) at the end of such day,
multiplied by (ii) the Applicable Commitment Fee Rate in effect on such day
divided by three hundred sixty (360).  The commitment fee shall be payable
quarterly in arrears, commencing on September 30, 2014 and continuing on each
Regularly Scheduled Payment Date thereafter, and on the last day of the
Commitment Period.


(b)           Administrative Agent Fee.  The Borrower shall pay to the
Administrative Agent, for its sole benefit, the annual administrative agent fee
and other fees payable to the Administrative Agent set forth in the
Administrative Agent Fee Letter.


(c)           Ticking Fee.  The Borrower shall pay to the Administrative Agent,
for the ratable account of the DDTL Lenders, as consideration for the DDTL
Commitment, a ticking fee from the Closing Date to and including the DDTL
Commitment Expiration Date, at a rate per annum equal to (i) for the period from
the Closing Date through the date that is sixty (60) days after the Closing
Date, the Applicable Commitment Fee Rate, multiplied by the DDTL Commitment, and
(ii) for the period from the date that is sixty-one (61) days after the Closing
Date through the DDTL Commitment Expiration Date, one-half of the Applicable
Margin for Eurodollar Loans, multiplied by the DDTL Commitment.  The ticking fee
shall be payable on July 31, 2014 and continuing on the last day of each
calendar month thereafter, and on the DDTL Commitment Expiration Date.


Section 2.10.  Modifications to Commitments.


(a)           Optional Reduction of Revolving Credit Commitment.  The Borrower
may at any time and from time to time permanently reduce in whole or ratably in
part the Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving the Administrative Agent not fewer than three
Business Days’ written notice of such reduction, provided that any such partial
reduction shall be in an aggregate amount, for all of the Lenders, of not less
than Five Million Dollars ($5,000,000), increased in increments of One Million
Dollars ($1,000,000).  The Administrative Agent shall promptly notify each
Revolving Lender of the date of each such reduction and such Revolving Lender’s
proportionate share thereof.  After each such partial reduction, the commitment
fees payable hereunder shall be calculated upon the Revolving Amount as so
reduced.  If the Borrower reduces in whole the Revolving Credit Commitment, on
the effective date of such reduction (the Borrower having prepaid in full the
unpaid principal balance, if any, of the Revolving Loans, together with all
interest (if any) and commitment and other fees accrued and unpaid with respect
thereto, and provided that no Letter of Credit Exposure or Swing Line Exposure
shall exist), all of the Revolving Credit Notes shall be delivered to the
Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower.  Any partial reduction in
the Revolving Amount shall be effective during the remainder of the Commitment
Period.  Upon each decrease of the Revolving Amount, the Maximum Revolving
Amount and the Total Commitment Amount shall be decreased by the same amount.


 
48

--------------------------------------------------------------------------------

 
(b)           Increase in Commitment.


(i)           At any time during the Commitment Increase Period, the Borrower
may request that the Administrative Agent increase the Total Commitment Amount
by (A) increasing the Revolving Amount from the Closing Revolving Amount up to
an amount that shall not exceed the Maximum Revolving Amount, or (B) adding an
additional term loan facility to this Agreement (the “Additional Term Loan
Facility”) (which Additional Term Loan Facility shall be subject to subsection
(c) below); provided that the aggregate amount of all increases (revolver and
term) made pursuant to this subsection (b) shall not exceed One Hundred Million
Dollars ($100,000,000).  Each such request for an increase shall be in an amount
of at least Ten Million Dollars ($10,000,000), and may be made by either (1)
increasing, for one or more Revolving Lenders, with their prior written consent,
their respective Revolving Credit Commitments, (2) adding a new commitment for
one or more Lenders, with their prior written consent, with respect to the
Additional Term Loan Facility, or (3) including one or more Additional Lenders,
each with a new commitment under the Revolving Credit Commitment or the
Additional Term Loan Facility, as a party to this Agreement (each an “Additional
Commitment” and, collectively, the “Additional Commitments”).


(ii)           During the Commitment Increase Period, all of the Lenders agree
that the Administrative Agent, in its sole discretion, may permit one or more
Additional Commitments upon satisfaction of the following requirements: (A) each
Additional Lender, if any, shall execute an Additional Lender Assumption
Agreement, (B) each Additional Commitment from an Additional Lender, if any,
shall be in an amount of at least Five Million Dollars ($5,000,000), (C) the
Administrative Agent shall provide to the Borrower and each Lender a revised
Schedule 1 to this Agreement, including revised Applicable Commitment
Percentages for each of the Lenders, if appropriate, at least three Business
Days prior to the date of the effectiveness of such Additional Commitments (each
an “Additional Lender Assumption Effective Date”), and (D) the Borrower shall
execute and deliver to the Administrative Agent and the applicable Lenders such
replacement or additional Notes as shall be required by the Administrative Agent
(if Notes have been requested by such Lender or Lenders).  The Lenders hereby
authorize the Administrative Agent to execute each Additional Lender Assumption
Agreement on behalf of the Lenders.


 
49

--------------------------------------------------------------------------------

 
(iii)           On each Additional Lender Assumption Effective Date with respect
to the Specific Commitment being increased, as appropriate, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Applicable Commitment Percentages and
to otherwise carry out fully the intent and terms of this Section 2.10(b) (and
the Borrower shall pay to the applicable Lenders any amounts that would be
payable pursuant to Section 3.3 hereof if such adjustments among the applicable
Lenders would cause a prepayment of one or more Eurodollar Loans).  In
connection therewith, it is understood and agreed that the Maximum Amount of any
Lender will not be increased (or decreased except pursuant to subsection (a)
hereof) without the prior written consent of such Lender.  The Borrower shall
not request any increase in the Total Commitment Amount pursuant to this
subsection (b) if a Default or an Event of Default shall then exist, or, after
giving pro forma effect to any such increase, would exist.  At the time of any
such increase, at the request of the Administrative Agent, the Credit Parties
and the Lenders shall enter into an amendment to evidence such increase and to
address related provisions as deemed necessary or appropriate by the
Administrative Agent.  Upon each increase of the Revolving Amount or addition of
the Additional Term Loan Facility, the Total Commitment Amount shall be
increased by the same amount.


(c)           Additional Term Loan Facility.


(i)           The Additional Term Loan Facility (A) shall rank pari passu in
right of payment with the Revolving Loans, the Term Loan A and the DDTL Loan,
(B) shall not mature earlier than the last day of the Commitment Period (but may
have amortization prior to such date), and (C) shall be treated substantially
the same as (and in any event no more favorably than) the Revolving Loans, the
Term Loan A and the DDTL Loan, including, without limitation, similar interest
rates for such Additional Term Loan Facility and amortization consistent with
that in effect for the remainder of the Term Loan A.


(ii)           The Additional Term Loan Facility may be added hereunder pursuant
to an amendment or restatement (the “Additional Term Loan Facility Amendment”)
of this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender providing a commitment with respect to the Additional Term
Loan Facility, each Additional Lender providing a commitment with respect to the
Additional Term Loan Facility, and the Administrative Agent.  Notwithstanding
anything herein to the contrary, the Additional Term Loan Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect the provisions of
Section 2.10(b) and (c) hereof (including, without limitation, amendments to the
definitions in this Agreement and Section 9.8 hereof for the purpose of treating
such Additional Term Loan Facility pari passu with the other Loans).


 
50

--------------------------------------------------------------------------------

 
Section 2.11.  Computation of Interest and Fees.  With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed.  With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.


Section 2.12.  Mandatory Payments.


(a)           Revolving Credit Exposure.  If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment, the Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Revolving Loans sufficient to bring the
Revolving Credit Exposure within the Revolving Credit Commitment.


(b)           Swing Line Exposure.  If, at any time, the Swing Line Exposure
shall exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)           Mandatory Prepayments.  The Borrower shall, until the Term Loan A
and DDTL Loan (and Additional Term Loan Facility, if any) are paid in full, make
Mandatory Prepayments (each a “Mandatory Prepayment”) in accordance with the
following provisions:


(i)           Excess Cash Flow.  If the Leverage Ratio, calculated for a fiscal
year of the Borrower (commencing with the fiscal year ending December 31, 2014),
is:


(A)           greater than or equal to 3.00 to 1.00, then the Borrower shall, on
or before April 15th of the year following such fiscal year, make a Mandatory
Prepayment in an amount of not less than fifty percent (50%) of the Excess Cash
Flow (if any) for such fiscal year; or


(B)           less than 3.00 to 1.00 but greater than or equal to 2.00 to 1.00,
then the Borrower shall, on or before April 15th of the year following such
fiscal year, make a Mandatory Prepayment in an amount not less than twenty-five
percent (25%) of the Excess Cash Flow (if any) for such fiscal year.


(ii)           Sale of Assets.  Upon the sale or other disposition of any assets
by a Company (permitted pursuant to Section 5.12 hereof) to any Person other
than to another Company or in the ordinary course of business, and, to the
extent the proceeds of such sale or other disposition are in excess of Two
Million Five Hundred Thousand Dollars ($2,500,000) during any fiscal year of the
Borrower and are not to be reinvested in fixed assets or other similar assets
within one hundred eighty (180) days of such sale or other disposition, the
Borrower shall make a Mandatory Prepayment, on the date of such sale or other
disposition, in an amount equal to one hundred percent (100%) of the proceeds of
such disposition net of amounts required to pay taxes and reasonable costs
applicable to such sale or disposition.


 
51

--------------------------------------------------------------------------------

 
(iii)           Material Recovery Event.  Within ten days after the occurrence
of a Material Recovery Event, the Borrower shall furnish to the Administrative
Agent written notice thereof.  Within thirty (30) days after such Material
Recovery Event, the Borrower shall notify the Administrative Agent of the
Borrower’s determination as to whether or not to replace, rebuild or restore the
affected property (a “Material Recovery Determination Notice”).  If the Borrower
decides not to replace, rebuild or restore such property, or if the Borrower has
not delivered the Material Recovery Determination Notice within thirty (30) days
after such Material Recovery Event, then the proceeds of insurance paid in
connection with such Material Recovery Event, when received, shall be paid as a
Mandatory Prepayment.  If the Borrower decides to replace, rebuild or restore
such property, then any such replacement, rebuilding or restoration must be (A)
commenced within six months of the date of the Material Recovery Event, and (B)
substantially completed within twelve (12) months of such commencement date or
such longer period of time necessary to complete the work with reasonable
diligence and approved in writing by the Administrative Agent, in its reasonable
discretion, with such casualty insurance proceeds and other funds available to
the Companies for replacement, rebuilding or restoration of such property.  Any
amounts of such insurance proceeds in connection with such Material Recovery
Event not applied to the costs of replacement or restoration shall be applied as
a Mandatory Prepayment.


(iv)           Additional Indebtedness.  If, at any time, any of the Companies
shall incur Indebtedness other than Indebtedness permitted pursuant to Section
5.8 hereof (which other Indebtedness shall not be incurred without the prior
written consent of the Administrative Agent and the Required Lenders), the
Borrower shall make a Mandatory Prepayment, on the date that such Indebtedness
is incurred, in an amount equal to one hundred percent (100%) of the net cash
proceeds of such Indebtedness, net of costs and expenses related thereto.


(v)           Additional Equity.  Within thirty (30) days after any equity
offering (other than the offering or exercise of stock options or other equity
awards pursuant to management incentive plans or to finance an Acquisition
permitted under Section 5.13 hereof) by a Company that is not a direct
Subsidiary of another Company, the Borrower shall make a Mandatory Prepayment in
an amount equal to one hundred percent (100%) of the net cash proceeds of such
equity offering until such time as the Leverage Ratio is equal to 2.50 to 1.00;
thereafter, once the Leverage Ratio is less than 2.50 to 1.00, Mandatory
Prepayments pursuant to this subpart (v) shall be in an amount equal to fifty
percent (50%) of the remaining net cash proceeds of such equity offering.


 
52

--------------------------------------------------------------------------------

 
(d)           Application of Mandatory Prepayments.


(i)           Involving a Company Prior to an Event of Default.  So long as no
Event of Default shall have occurred, each Mandatory Prepayment required to be
made pursuant to subsection (c) hereof shall be applied on a pro rata basis to
the remaining principal amortization payments of the Term Loan A, the DDTL Loan
and any Additional Term Loan Facility (if any), until paid in full.


(ii)           Involving a Company After an Event of Default.  If a Mandatory
Prepayment is required to be made pursuant to subsection (c) hereof at the time
that an Event of Default shall have occurred, then such Mandatory Prepayment
shall be paid by the Borrower to the Administrative Agent to be applied to the
following, on a pro rata basis among: (A) the Revolving Amount (with payments to
be made in the following order: Revolving Loans, Swing Loans, and to be held by
the Administrative Agent in a special account as security for any Letter of
Credit Exposure pursuant to subsection (iii) hereof), (B) the unpaid principal
balance of the Term Loan A, (C) the unpaid principal balance of the DDTL Loan,
and (D) the unpaid principal balance of any Additional Term Loan Facility (if
any).  Unless otherwise agreed by the Revolving Lenders, the Revolving Credit
Commitment shall be permanently reduced by the amount of such Mandatory
Prepayment allocated thereto, whether or not there shall be any Credit Exposure
thereunder; provided that, if there shall be no Credit Exposure under any
Specific Commitment, the then remaining Mandatory Prepayment shall be paid to
the other Specific Commitments.


(iii)           Involving Letters of Credit.  Any amounts to be distributed for
application to a Revolving Lender’s liabilities with respect to any Letter of
Credit Exposure as a result of a Mandatory Prepayment shall be held by the
Administrative Agent in an interest bearing trust account (the “Special Trust
Account”) as collateral security for such liabilities until a drawing on any
Letter of Credit, at which time such amounts, together with interest accrued
thereon, shall be released by the Administrative Agent and applied to such
liabilities.  If any such Letter of Credit shall expire without having been
drawn upon in full, the amounts held in the Special Trust Account with respect
to the undrawn portion of such Letter of Credit, together with interest accrued
thereon, shall be applied by the Administrative Agent in accordance with the
provisions of subsections (i) and (ii) above.


(e)           Mandatory Payments Generally.  Unless otherwise designated by the
Borrower, each Mandatory Prepayment made with respect to a Specific Commitment
pursuant to subsection (a) or (c) hereof shall be applied in the following
order: (i) first, to the outstanding Base Rate Loans, and (ii) second, to the
outstanding Eurodollar Loans, provided that, in each case, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.6(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment.  Any prepayment of a Eurodollar Loan pursuant to
this Section 2.12 shall be subject to the prepayment provisions set forth in
Article III hereof.  Each Mandatory Prepayment made with respect to the Term
Loan A, the DDTL Loan and the Additional Term Loan Facility (if any), shall be
applied to the payments of principal in the inverse order of their respective
maturities.


 
53

--------------------------------------------------------------------------------

 
Section 2.13  Swap Obligations Make-Well Provision.  The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.13 shall remain in full force and effect until all
Obligations are paid in full. The Borrower intends that this Section 2.13
constitute, and this Section 2.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




ARTICLE III.  ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1.  Requirements of Law.


(a)           If, after the Closing Date, (i) the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:


(A)           shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit or any Eurodollar Loan made by
it, or change the basis of taxation of payments to such Lender in respect
thereof (except for Taxes, Other Taxes and Excluded Taxes which are governed by
Section 3.2 hereof);


(B)           shall impose, modify or hold applicable any reserve, special
deposit, insurance charge, compulsory loan or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or


(C)           shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Loans or issuing or
participating in Letters of Credit, or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall pay to such
Lender, promptly after receipt of a written request therefor, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable.  If any Lender becomes entitled to claim any additional
amounts pursuant to this subsection (a), such Lender shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.


 
54

--------------------------------------------------------------------------------

 
(b)           If any Lender shall have determined that, after the Closing Date,
the adoption of or any change in any Requirement of Law regarding capital
adequacy or liquidity, or liquidity requirements, or in the interpretation or
application thereof by a Governmental Authority or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount), the Borrower shall promptly pay or cause to
be paid to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction.


(c)           For purposes of this Section 3.1 and Section 3.4(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in
connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)           A certificate as to any additional amounts payable pursuant to
this Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error.  In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem applicable.  The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


Section 3.2.  Taxes.


(a)           All payments made by any Credit Party under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes or Other Taxes.  If any Taxes or Other Taxes are required
to be deducted or withheld from any amounts payable to the Administrative Agent
or any Lender hereunder, the amounts so payable to the Administrative Agent or
such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after deducting, withholding and payment of
all Taxes and Other Taxes) interest or any such other amounts payable hereunder
at the rates or in the amounts specified in the Loan Documents.


(b)           Whenever any Taxes or Other Taxes are required to be withheld and
paid by a Credit Party, such Credit Party shall timely withhold and pay such
taxes to the relevant Governmental Authorities.  As promptly as possible
thereafter, the Borrower shall send to the Administrative Agent for its own
account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by such Credit Party
showing payment thereof or other evidence of payment reasonably acceptable to
the Administrative Agent or such Lender.  Without duplication of any other
obligation pursuant to this Section 3.2, if such Credit Party shall fail to pay
any Taxes or Other Taxes when due to the appropriate Governmental Authority or
fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, such Credit Party and the Borrower shall
indemnify the Administrative Agent and the appropriate Lenders on demand for any
incremental Taxes or Other Taxes paid or payable by the Administrative Agent or
such Lender as a result of any such failure.


 
55

--------------------------------------------------------------------------------

 
(c)           Each Lender that is not (i) a citizen or resident of the United
States of America, (ii) a corporation, partnership or other entity created or
organized in or under the laws of the United States of America (or any
jurisdiction thereof), or (iii) an estate or trust that is subject to federal
income taxation regardless of the source of its income (any such Person, a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
two copies of either U.S. Internal Revenue Service Form W-8BEN, Form W-8BEN-E,
Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement with
respect to such interest and two copies of a Form W-8BEN or Form W-8BEN-E, or
any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by Credit Parties
under this Agreement and the other Loan Documents.  Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement or such other Loan Document.  In addition, each Non-U.S. Lender
shall deliver such forms or appropriate replacements promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender.  Each Non-U.S. Lender shall promptly notify the Borrower at any time it
determines that such Lender is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).  Notwithstanding any
other provision of this subsection (c), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this subsection (c) that such Non-U.S. Lender is
not legally able to deliver.


(d)           A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.


(e)           The agreements in this Section 3.2 shall survive the termination
of the Loan Documents and the payment of the Loans and all other amounts payable
hereunder.


 
56

--------------------------------------------------------------------------------

 
(f)           If a payment made to a Lender (or any assignee or participant)
under any Loan Document would be subject to U.S. federal withholding tax imposed
by FATCA if such recipient fails to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471 or 1472(b) of
the Code, as applicable), such recipient shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such recipient has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment pursuant to FATCA. Solely for purposes of this subsection (f),
“FATCA” shall include any amendments  made to FATCA after the date of this
Agreement.


Section 3.3.  Funding Losses.  The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof.  Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Lender.  A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to the Borrower (with a copy to
the Administrative Agent) by any Lender shall be conclusive absent manifest
error.  The obligations of the Borrower pursuant to this Section 3.3 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


Section 3.4.  Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)           If any Lender shall determine (which determination shall, upon
notice thereof to the Borrower and the Administrative Agent, be conclusive and
binding on the Borrower) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any law makes it unlawful, or (ii)
any Governmental Authority asserts that it is unlawful, for such Lender to make
or continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.


 
57

--------------------------------------------------------------------------------

 
(b)           If the Administrative Agent or the Required Lenders determine that
for any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain such Eurodollar Loan shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a borrowing of, conversion to or continuation of
such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.


Section 3.5.  Discretion of Lenders as to Manner of Funding.  Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be appropriate; it being understood, however,
that for the purposes of this Agreement all determinations hereunder shall be
made as if such Lender had actually funded and maintained each Eurodollar Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate for such Interest Period.




ARTICLE IV.  CONDITIONS PRECEDENT


Section 4.1.  Conditions to Each Credit Event.  The obligation of the Lenders,
the Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)           all conditions precedent as listed in Section 4.4 hereof shall
have been satisfied prior to or as of the first Credit Event occurring on or
after the Restatement Closing Date;


(b)           the Borrower shall have submitted a Notice of Loan (or with
respect to a Letter of Credit, complied with the provisions of Section
2.2(b)(ii) hereof) and otherwise complied with Section 2.6 hereof;


 
58

--------------------------------------------------------------------------------

 
(c)           no Default or Event of Default shall then exist or immediately
after such Credit Event would exist; and


(d)           each of the representations and warranties contained in Article VI
hereof shall be true and correct as if made on and as of the date of such Credit
Event (except to the extent that any thereof expressly relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.  Notwithstanding the foregoing, the only conditions to the funding of
the DDTL Loan shall be the satisfaction of the DDTL Funding Conditions, as
determined by the Administrative Agent.


Section 4.2.  Conditions to the First Credit Event.  The Borrower caused the
following conditions to be satisfied on or prior to the Closing Date in
connection with the Original Credit Agreement:


(a)           Notes as Requested.  The Borrower executed and delivered to (i)
each Revolving Lender requesting a Revolving Credit Note such Revolving Lender’s
Revolving Credit Note, (ii) each Term Loan A Lender requesting a Term Loan A
Note such Term Loan A Lender’s Term Loan A Note, (iii) each DDTL Lender
requesting a DDTL Note such DDTL Lender’s DDTL Note and (iv) the Swing Line
Lender the Swing Line Note, if requested by the Swing Line Lender.


(b)           Subsidiary Documents.  Each Guarantor of Payment executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, and (ii) a
Security Agreement and such other documents or instruments, as were required by
the Administrative Agent to create or perfect the Liens of the Administrative
Agent in the assets of such Guarantor of Payment.


(c)           Pledge Agreements.  The Borrower and each Guarantor of Payment
that has a Subsidiary (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities were certificated) representing the equity interests in
Domestic Subsidiaries owned by the Borrower and each Guarantor of Payment.


(d)           Intellectual Property Security Agreements.  The Borrower and each
Guarantor of Payment that owns federally registered intellectual property
executed and delivered to the Administrative Agent, for the benefit of the
Lenders, an Intellectual Property Security Agreement.


(e)           Real Estate Matters.  With respect to each parcel of the Real
Property owned by a Company, the Borrower delivered to the Administrative Agent:


 
59

--------------------------------------------------------------------------------

 
(i)           evidence that no portion of such Real Property was located in a
Special Flood Hazard Area or was otherwise classified as Class A or Class BX on
the Flood Maps maintained by the Federal Emergency Management Agency (or, if
such Real Property was located in a Special Flood Hazard Area, an acknowledged
notice to the Borrower and flood insurance); and


(ii)           an executed original of the Mortgage with respect to such Real
Property.


(f)           Lien Searches.  With respect to the property owned or leased by
the Borrower and each Guarantor of Payment, and any other property securing the
Obligations, the Borrower caused to be delivered to the Administrative Agent (i)
the results of Uniform Commercial Code lien searches, (ii) the results of
federal and state tax lien and judicial lien searches, , and (iii) Uniform
Commercial Code termination statements reflecting termination of all U.C.C.
Financing Statements previously filed by any Person and not expressly permitted
pursuant to Section 5.9 hereof.


(g)           Officer’s Certificate, Resolutions, Organizational Documents.  The
Borrower delivered to the Administrative Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of each Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution, delivery and performance of
the Loan Documents and the execution and performance of other Related Writings
to which such Credit Party is a party, and the consummation of the transactions
contemplated thereby, and (ii) the Organizational Documents of such Credit
Party.


(h)           Good Standing and Full Force and Effect Certificates.  The
Borrower delivered to the Administrative Agent a good standing certificate or
full force and effect certificate (or comparable document, if neither
certificate is available in the applicable jurisdiction), as the case may be,
for each Credit Party, issued on or about the Closing Date by the Secretary of
State in the state or states where such Credit Party is incorporated or formed
or qualified as a foreign entity.


(i)           Legal Opinion.  The Borrower delivered to the Administrative Agent
an opinion of counsel for the Borrower and each other Credit Party.


(j)           Acquisition Documents.  The Power One Acquisition was consummated,
contemporaneously with the making of the first Credit Event, in accordance with
the terms of the Power One Purchase Agreement and in compliance with applicable
law and regulatory approvals.  The Administrative Agent received executed copies
of the Power One Purchase Agreement and each other material Power One
Acquisition Document, certified by a Financial Officer as true and complete.


(k)           Insurance Policies.  The Borrower delivered to the Administrative
Agent certificates of insurance on ACORD 25 and 27 or 28 form, providing for
adequate real property, personal property and liability insurance for each
Company, with the Administrative Agent, on behalf of the Lenders, listed as
mortgagee, lender’s loss payee and additional insured, as appropriate.


 
60

--------------------------------------------------------------------------------

 
(l)           Closing Fee Letter and Other Fees.  The Borrower (i) paid all fees
required to be paid to the Administrative Agent on the Closing Date, including
as set forth in the Administrative Agent Fee Letter, (ii) executed and delivered
to the Administrative Agent, the Closing Fee Letter and paid to the
Administrative Agent the fees stated therein, and (iii) paid all legal fees and
expenses of the Administrative Agent in connection with the preparation and
negotiation of the Loan Documents.


(m)           Existing Credit Agreement.  The Borrower terminated the Credit and
Guaranty Agreement between the Borrower, certain of its affiliates and Bank of
America, National Association, dated as of February 12, 2007.


(n)           Closing Certificate.  The Borrower delivered to the Administrative
Agent and the Lenders an officer’s certificate certifying that, as of the
Closing Date, (i) all conditions precedent set forth in this Article IV have
been satisfied, (ii) no Default or Event of Default exists or immediately after
the first Credit Event will exist, and (iii) subject, in each case, to the last
paragraph of this Section 4.2, each of the representations and warranties
contained in Article VI hereof are true and correct as of the Closing Date
(except to the extent that any thereof expressly relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date).


(o)           Letter of Direction.  The Borrower delivered to the Administrative
Agent a letter of direction authorizing the Administrative Agent to disburse the
proceeds of the Loans, which letter of direction includes the authorization to
transfer funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.


Section 4.3.  Post-Closing Conditions.  On or before each of the dates specified
in this Section 4.3 (unless a longer period is agreed to by the Administrative
Agent in writing), the Borrower shall satisfy each of the following items
specified in the subsections below:


(a)           Real Estate Matters.  No later than fifteen (15) days after the
Closing Date, with respect to each parcel of the Real Property owned by a
Company, the Borrower shall deliver to the Administrative Agent (i) the results
of title and lien searches of such Real Property records for the county in which
such Real Property is located, and (ii) an opinion of counsel with respect to
such Real Property, in form and substance satisfactory to the Administrative
Agent.


(b)           Control Agreements.  No later than thirty (30) days after the
Closing Date, the Borrower shall deliver to the Administrative Agent an executed
Control Agreement, in form and substance satisfactory to the Administrative
Agent, for each Deposit Account and each Securities Account maintained by a
Credit Party; provided that the Borrower shall not be required to deliver a
Control Agreement with respect to any Deposit Account or Securities Account if
it would not be required to deliver a Control Agreement pursuant to Section
5.21(c) hereof.


 
61

--------------------------------------------------------------------------------

 
(c)           Landlords’ Waivers and Mortgagees’ Waivers.  No later than thirty
(30) days after the Closing Date, the Borrower shall deliver a Landlord’s Waiver
and a mortgagee’s waiver, if applicable, each in form and substance satisfactory
to the Administrative Agent, for each location of a Company where any of the
collateral securing any part of the Obligations is located, unless such location
is owned by the Company that owns the collateral located there; provided that
the Borrower shall not be required to deliver a Landlord’s Waiver with respect
to any such location if it would not be required to deliver a Landlord’s Waiver
pursuant to Section 5.21(d) hereof.


(d)           Pledged Securities (Foreign Subsidiaries). No later than thirty
(30) days after the Closing Date, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, the Pledged Securities (to
the extent such Pledged Securities are certificated) representing the equity
interests in Foreign Subsidiaries owned by the Borrower and each Guarantor of
Payment.


Section 4.4.  Restatement Date Closing Conditions.  The Borrower shall cause the
following conditions to be satisfied on or prior to the Restatement Closing
Date.  The obligation of the Lenders, the Issuing Lender and the Swing Line
Lender to participate in the first Credit Event after the Restatement Closing
Date is subject to the Borrower satisfying each of the following conditions
prior to or concurrently with such Credit Event:


(a)           Notes as Requested.  The Borrower shall have executed and
delivered to (i) each Revolving Lender requesting a Revolving Credit Note such
Revolving Lender’s Revolving Credit Note, (ii) each Term Loan A Lender
requesting a Term Loan A Note such Term Loan A Lender’s Term Loan A Note, (iii)
each DDTL Lender requesting a DDTL Note such DDTL Lender’s DDTL Note and (iv)
the Swing Line Lender the Swing Line Note, if requested by the Swing Line
Lender.


(b)           Legal Opinion.  The Borrower shall have delivered to the
Administrative Agent an opinion of counsel for the Borrower and each Credit
Party, in form and substance satisfactory to the Administrative Agent.


(c)           Closing Certificate.  The Borrower shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Restatement Closing Date, (i) all conditions precedent set forth in
this Article IV have been satisfied, (ii) no Default or Event of Default exists
or immediately after the first Credit Event will exist, and (iii) subject, in
each case, to the last paragraph of Section 4.2 hereof, each of the
representations and warranties contained in Article VI hereof are, to the
Borrower’s knowledge, true and correct as of the Restatement Closing Date
(except to the extent that any thereof expressly relate to a specific earlier
date, in which case such representations and warranties are true and correct as
of such earlier date).




ARTICLE V.  COVENANTS


 
62

--------------------------------------------------------------------------------

 
Section 5.1.  Insurance.  Each Company shall at all times maintain insurance
upon its Inventory, Equipment and other personal and real property (including,
if applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as may be acceptable to the Administrative
Agent, with provisions satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Company as their
interests may appear (with lender’s loss payable and additional insured
endorsements, as appropriate, in favor of the Administrative Agent, for the
benefit of the Lenders), and, if required by the Administrative Agent, the
Borrower shall deposit the policies with the Administrative Agent.  Any such
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation to the Administrative Agent and the Lenders.  Any
sums received by the Administrative Agent, for the benefit of the Lenders, in
payment of insurance losses, returns, or unearned premiums under the policies
shall be applied as set forth in Section 2.12(c) and (d) hereof.  The
Administrative Agent is hereby authorized to act as attorney-in-fact for the
Companies in obtaining, adjusting, settling and canceling such insurance and
indorsing any drafts.  In the event of failure to provide such insurance as
herein provided, the Administrative Agent may, at its option, provide such
insurance and the Borrower shall pay to the Administrative Agent, upon demand,
the cost thereof.  Should the Borrower fail to pay such sum to the
Administrative Agent upon demand, interest shall accrue thereon, from the date
of demand until paid in full, at the Default Rate.  Within ten days of the
Administrative Agent’s written request, the Borrower shall furnish to the
Administrative Agent such information about the insurance of the Companies as
the Administrative Agent may from time to time reasonably request, which
information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.


Section 5.2.  Money Obligations.  Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.


Section 5.3.  Financial Statements and Information.


(a)           Quarterly Financials.  The Borrower shall deliver to the
Administrative Agent and the Lenders, within forty-five (45) days after the end
of each quarterly period of each fiscal year of the Borrower (or, if earlier,
within five days after the date which Borrower shall be required to submit its
Form 10-Q), balance sheets of the Companies as of the end of such period and
statements of income (loss), stockholders’ equity and cash flow for the quarter
and fiscal year to date periods, all prepared on a Consolidated and
consolidating (in accordance with GAAP) basis, in form and detail satisfactory
to the Administrative Agent and the Lenders and certified by a Financial
Officer.


 
63

--------------------------------------------------------------------------------

 
(b)           Annual Audit Report.  The Borrower shall deliver to the
Administrative Agent and the Lenders, within ninety (90) days after the end of
each fiscal year of the Borrower (or, if earlier, within five days after the
date which Borrower shall be required to submit its Form 10-K), an annual audit
report of the Companies for that year prepared on a Consolidated and
consolidating (in accordance with GAAP) basis, in form and detail satisfactory
to the Administrative Agent and the Lenders and certified by an unqualified
opinion of an independent public accountant satisfactory to the Administrative
Agent, which report shall include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for that period.


(c)           Compliance Certificate.  The Borrower shall deliver to the
Administrative Agent and the Lenders, concurrently with the delivery of the
financial statements set forth in subsections (a) and (b) above, a Compliance
Certificate.


(d)           Management Reports.  The Borrower shall deliver to the
Administrative Agent and the Lenders, concurrently with the delivery of the
quarterly and annual financial statements set forth in subsections (a) and (b)
above, a copy of any management report, letter or similar writing furnished to
the Companies by the accountants in respect of the systems, operations,
financial condition or properties of the Companies.


(e)           Annual Budget.  The Borrower shall deliver to the Administrative
Agent, within thirty (30) days prior to the end of each fiscal year of the
Borrower, an annual budget of the Companies for the next fiscal year, to be in
form and detail reasonably satisfactory to the Administrative Agent.


(f)           SEC Reporting; Electronic Delivery; Final
Statements.  Notwithstanding anything to the contrary contained in this
Agreement, all financial statements and reports required hereunder (including,
without limitation, those required pursuant to Section 5.3(a) and (b) hereof)
shall, upon notice of such filing from the Borrower to the Administrative Agent,
be deemed delivered to the Administrative Agent and the Lenders upon delivery of
such financial statements and reports to the SEC pursuant to the Borrower’s
public company reporting requirements (and such financial statements and reports
shall be readily available to the Administrative Agent and Lenders).  In
addition, upon the filing of the Borrower’s 10-Q report with the SEC for any
fiscal quarter, such report shall be deemed to satisfy the requirements of
Section 5.3(a) hereof, and upon the filing of the Borrower’s 10-K report with
the SEC for any fiscal year, such report shall be deemed to satisfy the
requirements of Section 5.3(b) hereof.  All financial statements and reports
required to be delivered pursuant to this Section 5.3 may, at the Borrower’s
option, be delivered via electronic mail in accordance with Section 11.4 hereof.


(g)           Financial Information of the Companies.  The Borrower shall
deliver to the Administrative Agent and the Lenders, within ten days of the
written request of the Administrative Agent or any Lender, such other
information about the financial condition, properties and operations of any
Company as the Administrative Agent or such Lender may from time to time
reasonably request, which information shall be submitted in form and detail
satisfactory to the Administrative Agent or such Lender and certified by a
Financial Officer of the Company or Companies in question.


 
64

--------------------------------------------------------------------------------

 
Section 5.4.  Financial Records.  Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit the Administrative
Agent or any Lender, or any representative of the Administrative Agent or such
Lender, to examine such Company’s books and records and to make excerpts
therefrom and transcripts thereof.


Section 5.5.  Franchises; Change in Business.


(a)           Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)           No Company shall engage in any business if, as a result thereof,
the general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6.  ERISA Pension and Benefit Plan Compliance.  No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan.  The Borrower shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any Reportable Event with respect
to any ERISA Plan has occurred for which notice is required to be provided to
the PBGC, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company,
and (b) promptly after receipt thereof, a copy of any notice such Company, or
any member of the Controlled Group may receive from the PBGC or the Internal
Revenue Service with respect to any ERISA Plan administered by such Company;
provided that this latter clause shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.  The
Borrower shall promptly notify the Administrative Agent of any material taxes
assessed, proposed to be assessed or that the Borrower has reason to believe may
be assessed against a Company by the Internal Revenue Service with respect to
any ERISA Plan.  As used in this Section 5.6, “material” means the measure of a
matter of significance that shall be determined as being an amount equal to five
percent (5%) of Consolidated Net Worth.  As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that a
material ERISA Event shall have occurred, such Company shall provide the
Administrative Agent with notice of such ERISA Event with a certificate by a
Financial Officer of such Company setting forth the details of the event and the
action such Company or another Controlled Group member proposes to take with
respect thereto.  The Borrower shall, at the request of the Administrative
Agent, deliver or cause to be delivered to the Administrative Agent true and
correct copies of any documents relating to the ERISA Plan of any Company.


 
65

--------------------------------------------------------------------------------

 
Section 5.7.  Financial Covenants.


(a)           Leverage Ratio.  The Borrower shall not suffer or permit at any
time the Leverage Ratio to exceed (i) 3.75 to 1.00 on the Closing Date through
June 29, 2015, (ii) 3.50 to 1.00 on June 30, 2015 through December 30, 2015,
(iii) 3.25 to 1.00 on December 31, 2015 through June 29, 2016, and (iv) 3.00 to
1.00 on June 30, 2016 and thereafter; provided that, if, at any time, the
Borrower receives net proceeds in an amount greater than or equal to Fifty
Million Dollars ($50,000,000) in connection with an equity offering, the
Leverage Ratio covenant set forth in this Section 5.7(a) shall automatically
step-down to (and remain at) 3.00 to 1.00.


(b)           Fixed Charge Coverage Ratio.  The Borrower shall not suffer or
permit at any time the Fixed Charge Coverage Ratio to be less than 1.25 to 1.00
on the Closing Date and thereafter.


Section 5.8.  Borrowing.  No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)           the Loans, the Letters of Credit and any other Indebtedness under
this Agreement;


(b)           any loans granted to, or Capitalized Lease Obligations entered
into by, any Company for the purchase or lease of fixed assets (and refinancings
of such loans or Capitalized Lease Obligations), which loans and Capitalized
Lease Obligations shall only be secured by the fixed assets being purchased or
leased, so long as the aggregate principal amount of all such loans and
Capitalized Lease Obligations for all Companies shall not exceed Five Million
Dollars ($5,000,000) at any time outstanding;


(c)           the Indebtedness existing on the Closing Date, in addition to the
other Indebtedness permitted to be incurred pursuant to this Section 5.8, as set
forth in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof
but only to the extent that the principal amount thereof does not increase after
the Closing Date);


(d)           loans to, and guaranties of Indebtedness of, a Company from a
Company so long as each such Company is a Credit Party;


(e)           Indebtedness under any Hedge Agreement, so long as such Hedge
Agreement shall have been entered into in the ordinary course of business and
not for speculative purposes;


(f)           Permitted Foreign Subsidiary Loans, Guaranties and Investments;
and


(g)           other unsecured Indebtedness, in addition to the Indebtedness
listed above, in an aggregate principal amount for all Companies not to exceed
Ten Million Dollars ($10,000,000) at any time outstanding.


 
66

--------------------------------------------------------------------------------

 
Section 5.9.  Liens.  No Company shall create, assume or suffer to exist (upon
the happening of a contingency or otherwise) any Lien upon any of its property
or assets, whether now owned or hereafter acquired; provided that this Section
5.9 shall not apply to the following:


(a)           Liens for taxes not yet due or that are being actively contested
in good faith by appropriate proceedings and for which adequate reserves shall
have been established in accordance with GAAP;


(b)           other statutory Liens incidental to the conduct of its business or
the ownership of its property and assets that (i) were not incurred in
connection with the incurring of Indebtedness or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;


(c)           any Lien granted to the Administrative Agent, for the benefit of
the Lenders (and affiliates thereof);


(d)           the Liens existing on the Closing Date as set forth in Schedule
5.9 hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(e)           purchase money Liens on fixed assets securing the loans and
Capitalized Lease Obligations pursuant to Section 5.8(b) hereof, provided that
such Lien is limited to the purchase price and only attaches to the property
being acquired;


(f)           easements or other minor defects or irregularities in title of
real property not interfering in any material respect with the use of such
property in the business of any Company; or


(g)           other Liens, in addition to the Liens listed above, not incurred
in connection with the incurring of Indebtedness, securing amounts, in the
aggregate for all Companies, not to exceed One Million Dollars ($1,000,000) at
any time.


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.


Section 5.10.  Regulations T, U and X.  No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11.  Investments, Loans and Guaranties.  No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:


 
67

--------------------------------------------------------------------------------

 
(i)           any endorsement of a check or other medium of payment for deposit
or collection through normal banking channels or similar transaction in the
normal course of business;


(ii)           any investment in direct obligations of the United States of
America or in certificates of deposit issued by a member bank (having capital
resources in excess of Five Hundred Million Dollars ($500,000,000)) of the
Federal Reserve System;


(iii)           any investment in commercial paper or securities that at the
time of such investment is assigned the highest quality rating in accordance
with the rating systems employed by either Moody’s or Standard & Poor’s;


(iv)           the holding of each of the Subsidiaries listed on Schedule 6.1
hereto, and the creation, acquisition and holding of and any investment in any
new Subsidiary after the Closing Date so long as such new Subsidiary shall have
been created, acquired or held, and investments made, in accordance with the
terms and conditions of this Agreement;


(v)           loans to, investments in and guaranties of the Indebtedness
(permitted under Section 5.8(d) hereof) of, a Company from or by a Company so
long as each such Company is a Credit Party;


(vi)           any investment by a Company in a joint venture made in connection
with an acquisition permitted pursuant to the terms hereof, so long as the
aggregate amount of all such investments of all Companies made on or after the
Closing Date does not exceed One Million Dollars ($1,000,000) (as determined
when each such investment is made); or


(vii)           any advance or loan to an officer or employee of a Company as an
advance on commissions, travel and other items in the ordinary course of
business, so long as all such advances and loans from all Companies aggregate
not more than the maximum principal sum of Two Hundred Fifty Thousand Dollars
($250,000) at any time outstanding.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.


Section 5.12.  Merger and Sale of Assets.  No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


 
68

--------------------------------------------------------------------------------

 
(a)           a Company (other than the Borrower) may merge with (i) the
Borrower (provided that the Borrower shall be the continuing or surviving
Person) or (ii) any one or more Guarantors of Payment (provided that at least
one Guarantor of Payment shall be the continuing or surviving Person);


(b)           a Company (other than the Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) the Borrower or (ii) any Guarantor
of Payment;


(c)           a Company (other than a Credit Party) may merge with or sell,
lease, transfer or otherwise dispose of any of its assets to any other Company;


(d)           a Company may sell, lease, transfer or otherwise dispose of any
assets that are obsolete or no longer useful in such Company’s business;


(e)           with respect to a merger, amalgamation or consolidation,
Acquisitions may be effected in accordance with the provisions of Section 5.13
hereof;


(f)           the Borrower may consummate the California Real Property
Disposition so long as:


(i)           no Default or Event of Default shall have occurred and be
continuing or would result therefrom;


(ii)           the consideration received for the California Real Property
Disposition represents the fair market value thereof (as determined in good
faith by the board of directors of the Borrower) and all of such consideration
is paid in Dollars; and


(iii)           one hundred percent (100%) of the net cash proceeds of the
California Real Property Disposition are applied as a “Mandatory Prepayment” in
accordance with Section 2.12(d) hereof; and


(g)           the Borrower may sell or dispose of its assets (not otherwise
permitted hereunder) so long as:


(i)           no Default or Event of Default shall have occurred and be
continuing or would result therefrom;


(ii)           the consideration received with respect to such disposition
represents the fair market value of the assets being sold (as determined in good
faith by the board of directors of the Borrower) and all of such consideration
is paid in Dollars;


(iii)           the aggregate amount of proceeds of all such dispositions for
all Companies does not exceed Fifteen Million Dollars ($15,000,000) during the
Commitment Period; and


 
69

--------------------------------------------------------------------------------

 
(iv)           one hundred percent (100%) of the net cash proceeds therefrom are
applied as a “Mandatory Prepayment” in accordance with Section 2.12(d) hereof.


Section 5.13.  Acquisitions.  No Company shall effect an Acquisition; provided
that a Company may effect (a) the Power One Acquisition on the Closing Date, (b)
the Connectivity Solutions Acquisition on the DDTL Funding Date, and (c) any
other Acquisition so long as such Acquisition meets all of the following
requirements:


(i)           in the case of an Acquisition that involves a merger, amalgamation
or other combination including the Borrower, the Borrower shall be the surviving
entity;


(ii)           in the case of an Acquisition that involves a merger,
amalgamation or other combination including a Credit Party (other than the
Borrower), a Credit Party shall be the surviving entity;


(iii)           the business to be acquired shall be similar, or related to, or
incidental or complimentary to the lines of business of the Companies;


(iv)           the Companies shall be in full compliance with the Loan Documents
both prior to and after giving pro forma effect to such Acquisition;


(v)           no Default or Event of Default shall exist prior to or, after
giving pro forma effect to such Acquisition, thereafter shall begin to exist;


(vi)           the Borrower shall have provided to the Administrative Agent and
the Lenders, at least twenty (20) days prior to such Acquisition, historical
financial statements of the target entity and a pro forma financial statement of
the Companies accompanied by a certificate of a Financial Officer showing pro
forma compliance with Section 5.7 hereof, both before and after giving effect to
the proposed Acquisition;


(vii)           such Acquisition is not actively opposed by the board of
directors (or similar governing body) of the selling Persons or the Persons
whose equity interests are to be acquired;


(viii)           the Leverage Ratio, both prior to and after giving pro forma
effect to such Acquisition, is less than 0.25x below the Leverage Ratio
requirement then in effect, as set forth in Section 5.7(a) hereof;


(ix)           after giving pro forma effect to such Acquisition, the Liquidity
Amount shall be no less than Ten Million Dollars ($10,000,000); and


(x)           the aggregate amount of Consideration paid for all Acquisitions
for all Companies (A) during any fiscal year of the Borrower, would not exceed
Twenty-Five Million Dollars ($25,000,000), and (B) during the Commitment Period,
would not exceed One Hundred Million Dollars ($100,000,000).


 
70

--------------------------------------------------------------------------------

 
Section 5.14.  Notice.  The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:


(a)           a Default or Event of Default may occur hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing may for any reason cease in any material
respect to be true and complete;


(b)           the Borrower learns of a litigation or proceeding against the
Borrower before a court, administrative agency or arbitrator that, if
successful, might have a Material Adverse Effect; or


(c)           the Borrower learns that there has occurred or begun to exist any
event, condition or thing that is reasonably likely to have a Material Adverse
Effect.


Section 5.15.  Restricted Payments.  No Company shall make or commit itself to
make any Restricted Payment at any time, except that, so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, the Companies may make Capital
Distributions.


Section 5.16.  Environmental Compliance.  Each Company shall comply in all
respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company.  The Borrower
shall furnish to the Administrative Agent and the Lenders, within ten Business
Days after receipt thereof, a copy of any notice any Company may receive from
any Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company.  No Company shall allow the release or disposal of hazardous
waste, solid waste or other wastes on, under or to any real property in which
any Company holds any ownership interest or performs any of its operations, in
violation of any Environmental Law, except where the release or disposal or the
failure to comply would not result in a material expenditure or loss to such
Company.  As used in this Section 5.16, “litigation or proceeding” means any
demand, claim, notice, suit, suit in equity action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise.  The Borrower shall defend, indemnify and hold the
Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law.  Such indemnification shall survive
any termination of this Agreement.


Section 5.17.  Affiliate Transactions.  No Company shall, directly or
indirectly, enter into or permit to exist any transaction or series of
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Company that is a Credit Party) on terms that shall be less
favorable to such Company than those that might be obtained at the time in a
transaction with a Person that is not an Affiliate; provided that the foregoing
shall not prohibit the payment of customary and reasonable directors’ fees to
directors who are not employees of a Company or an Affiliate.


 
71

--------------------------------------------------------------------------------

 
Section 5.18.  Use of Proceeds.  The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder.  The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions.


Section 5.19.  Corporate Names and Locations of Collateral.  No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent and the Lenders with at least ten days prior written
notice thereof.  The Borrower shall also provide the Administrative Agent with
at least ten days prior written notification of (i) any change in any location
where any Company’s Inventory or Equipment is maintained, and any new locations
where any Company’s Inventory or Equipment is to be maintained; (ii) any change
in the location of the office where any Company’s records pertaining to its
Accounts are kept; (iii) the location of any new places of business and the
changing or closing of any of its existing places of business; and (iv) any
change in the location of any Company’s chief executive office.  In the event of
any of the foregoing or if otherwise deemed appropriate by the Administrative
Agent, the Administrative Agent is hereby authorized to file new U.C.C.
Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral.  The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same.  Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.


Section 5.20.  Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)           Guaranties and Security Documents.  Each Domestic Subsidiary (that
is not a Dormant Subsidiary) created, acquired or held subsequent to the Closing
Date, shall promptly execute and deliver to the Administrative Agent, for the
benefit of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder)
of all of the Obligations and a Security Agreement (or a Security Agreement
Joinder) and Mortgages, as appropriate, such agreements to be prepared by the
Administrative Agent and in form and substance acceptable to the Administrative
Agent, along with any such other supporting documentation, Security Documents,
corporate governance and authorization documents, and an opinion of counsel as
may be deemed necessary or advisable by the Administrative Agent.  With respect
to a Subsidiary that has been classified as a Dormant Subsidiary, at such time
that such Subsidiary no longer meets the requirements of a Dormant Subsidiary,
the Borrower shall provide to the Administrative Agent prompt written notice
thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in the foregoing sentence.


 
72

--------------------------------------------------------------------------------

 
(b)           Pledge of Stock or Other Ownership Interest.  With respect to the
creation or acquisition of a Subsidiary (that is not a Subsidiary of a CFC), the
Borrower shall deliver to the Administrative Agent, for the benefit of the
Lenders, all of the share certificates (or other evidence of equity) owned by a
Credit Party pursuant to the terms of a Pledge Agreement prepared by the
Administrative Agent and in form and substance satisfactory to the
Administrative Agent, and executed by the appropriate Credit Party; provided
that no such pledge shall include shares of voting capital stock or other voting
equity interests of any Foreign Subsidiary that is a CFC in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such Foreign Subsidiary, whether held directly or
indirectly through a disregarded entity.


(c)           Perfection or Registration of Interest in Foreign Shares.  With
respect to any foreign shares pledged to the Administrative Agent, for the
benefit of the Lenders, on or after the Closing Date, the Administrative Agent
shall at all times, in the discretion of the Administrative Agent or the
Required Lenders, have the right to perfect, at the Borrower’s cost, payable
upon request therefor (including, without limitation, any foreign counsel, or
foreign notary, filing, registration or similar, fees, costs or expenses), its
security interest in such shares in the respective foreign jurisdiction.  Such
perfection may include the requirement that the applicable Company promptly
execute and deliver to the Administrative Agent a separate pledge document
(prepared by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent), covering such equity interests, that conforms to the
requirements of the applicable foreign jurisdiction, together with an opinion of
local counsel as to the perfection of the security interest provided for
therein, and all other documentation necessary or desirable to effect the
foregoing and to permit the Administrative Agent to exercise any of its rights
and remedies in respect thereof.  Notwithstanding the foregoing, if the
Administrative Agent, in its reasonable discretion, after consultation with the
Borrower, determines that the cost of perfecting in a foreign jurisdiction, the
security interest of the Administrative Agent, for the benefit of the Lenders,
in the Pledged Securities relating to any Foreign Subsidiary, (i) is impractical
or cost-prohibitive or (ii) the benefits obtained by such action are outweighed
by the burdens of obtaining the same, then the Administrative Agent may agree to
forego (until such time as the Administrative Agent determines it is practical
to so perfect such interest) the foreign perfection of such security interest.


Section 5.21.  Collateral.  The Borrower shall:


(a)           at all reasonable times and, except after the occurrence of an
Event of Default, upon reasonable notice, allow the Administrative Agent by or
through any of the Administrative Agent’s officers, agents, employees, attorneys
or accountants to (i) examine, inspect and make extracts from the Borrower’s
books and other records, including, without limitation, the tax returns of the
Borrower, (ii) arrange for verification of the Borrower’s Accounts, under
reasonable procedures, directly with Account Debtors or by other methods, and
(iii) examine and inspect the Borrower’s Inventory and Equipment, wherever
located;


 
73

--------------------------------------------------------------------------------

 
(b)           promptly furnish to the Administrative Agent upon request (i)
additional statements and information with respect to the Collateral, and all
writings and information relating to or evidencing any of the Borrower’s
Accounts (including, without limitation, computer printouts or typewritten
reports listing the mailing addresses of all present Account Debtors), and (ii)
any other writings and information as the Administrative Agent or such Lender
may request;


(c)           promptly notify the Administrative Agent in writing upon the
acquisition or creation by any Company of a Deposit Account or Securities
Account not listed on the notice provided to the Administrative Agent pursuant
to Section 6.19 hereof, and, prior to or simultaneously with the creation of
such Deposit Account or Securities Account (unless a longer period is agreed to
in writing by the Administrative Agent), provide for the execution of a Deposit
Account Control Agreement or Securities Account Control Agreement with respect
thereto, if required by the Administrative Agent or the Required Lenders;
provided that a Control Agreement shall not be required for a Deposit Account or
Securities Account so long as (i) the balance of such Deposit Account or
Securities Account does not exceed One Hundred Thousand Dollars ($100,000) at
any time, and (ii) the aggregate balance in all such Deposit Accounts and
Securities Accounts (that are not maintained with the Administrative Agent) that
are not subject to a Control Agreement does not exceed One Million Dollars
($1,000,000) at any time;


(d)           promptly notify the Administrative Agent in writing whenever the
Equipment or Inventory of a Company is located at a location of a third party
(other than another Company) that is not listed on Schedule 6.9 hereto and cause
to be executed any Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver,
Consignee’s Waiver or similar document or notice that may be required by the
Administrative Agent or the Required Lenders; provided that the Borrower shall
not be required to deliver a Landlord’s Waiver, Bailee’s Waiver, Processor’s
Waiver, Consignee’s Waiver or similar document for any Equipment or Inventory
located at such location to the extent that (i) the aggregate value of all
Equipment and Inventory of all Companies maintained at such location does not
exceed Five Hundred Thousand Dollars ($500,000), and (ii) the aggregate value of
all Equipment and Inventory of all Companies at all third party locations (that
are not subject to a Landlord’s Waiver, Bailee’s Waiver, Processor’s Waiver,
Consignee’s Waiver or similar document) does not exceed Three Million Dollars
($3,000,000);


(e)           promptly notify the Administrative Agent and the Lenders in
writing of any information that the Borrower has or may receive with respect to
the Collateral or the Real Property that might reasonably be determined to
materially and adversely affect the value thereof or the rights of the
Administrative Agent and the Lenders with respect thereto;


(f)           maintain the Borrower’s Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved;


 
74

--------------------------------------------------------------------------------

 
(g)           deliver to the Administrative Agent, to hold as security for the
Secured Obligations all certificated Investment Property owned by the Borrower,
in suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;


(h)           provide to the Administrative Agent, on a quarterly basis (as
necessary), a list of any patents, trademarks or copyrights that have been
federally registered by the Borrower or a Domestic Subsidiary during such
quarter, and provide for the execution of an appropriate Intellectual Property
Security Agreement;


(i)           deliver to the Administrative Agent evidence of flood insurance
for the 215 Van Vorst Street, Jersey City, New Jersey location of the Borrower
if, at any time, the fair market value of personal property located at such
location exceeds Ten Thousand Dollars ($10,000); and


(j)           upon request of the Administrative Agent, promptly take such
action and promptly make, execute and deliver all such additional and further
items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral and the Real Property.


The Borrower hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral.  If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
the Borrower, the Borrower shall, upon request of the Administrative Agent, (i)
execute and deliver to the Administrative Agent a short form security agreement,
prepared by the Administrative Agent and in form and substance satisfactory to
the Administrative Agent, and (ii) deliver such certificate or application to
the Administrative Agent and cause the interest of the Administrative Agent, for
the benefit of the Lenders, to be properly noted thereon.  The Borrower hereby
authorizes the Administrative Agent or the Administrative Agent’s designated
agent (but without obligation by the Administrative Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default or Event
of Default), and the Borrower shall promptly repay, reimburse, and indemnify the
Administrative Agent for any and all Related Expenses.  If the Borrower fails to
keep and maintain its Equipment in good operating condition, ordinary wear and
tear excepted, the Administrative Agent may (but shall not be required to) so
maintain or repair all or any part of the Borrower’s Equipment and the cost
thereof shall be a Related Expense.  All Related Expenses are payable to the
Administrative Agent upon demand therefor; the Administrative Agent may, at its
option, debit Related Expenses directly to any Deposit Account of a Company
located at the Administrative Agent or the Revolving Loans.


 
75

--------------------------------------------------------------------------------

 
Section 5.22.  Property Acquired Subsequent to the Closing Date and Right to
Take Additional Collateral.  The Borrower shall provide the Administrative Agent
with prompt written notice with respect to any real or personal property (other
than in the ordinary course of business and excluding Accounts, Inventory,
Equipment and General Intangibles and other property acquired in the ordinary
course of business) acquired by any Company subsequent to the Closing Date.  In
addition to any other right that the Administrative Agent and the Lenders may
have pursuant to this Agreement or otherwise, upon written request of the
Administrative Agent, whenever made, the Borrower shall, and shall cause each
Guarantor of Payment to, grant to the Administrative Agent, for the benefit of
the Lenders, as additional security for the Secured Obligations, a first Lien on
any owned real property (with a fair market value in excess of One Million
Dollars ($1,000,000)) or personal property of the Borrower and each Guarantor of
Payment (other than for leased equipment or equipment subject to a purchase
money security interest in which the lessor or purchase money lender of such
equipment holds a first priority security interest, in which case, the
Administrative Agent shall have the right to obtain a security interest junior
only to such lessor or purchase money lender), including, without limitation,
such property acquired subsequent to the Closing Date, in which the
Administrative Agent does not have a first priority Lien; provided that, if, at
any time, the Companies own real property that is not subject to a mortgage and
that has an aggregate fair market value of greater than One Million Dollars
($1,000,000), the Borrower shall promptly, upon written request of the
Administrative Agent, cause one or more Companies to grant to the Administrative
Agent, for the benefit of the Lenders, a first priority security interest in
such real property, so that the aggregate fair market value of owned real
property of the Companies that is not subject to a mortgage is less than or
equal to One Million Dollars ($1,000,000).  The Borrower agrees that, within ten
days after the date of such written request (unless a longer period is agreed to
in writing by the Administrative Agent), to secure all of the Secured
Obligations by delivering to the Administrative Agent security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as the Administrative Agent may require.  The Borrower shall pay
all recordation, legal and other expenses in connection therewith.


Section 5.23.  Restrictive Agreements.  Except as set forth in this Agreement,
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to (a)
make, directly or indirectly, any Capital Distribution to the Borrower, (b)
make, directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.


Section 5.24.  Other Covenants and Provisions.  In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants and defaults contained therein shall be more
restrictive than the covenants and defaults set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive covenants and defaults with the same force and effect as if such
covenants and defaults were written herein.  In addition to the foregoing, the
Borrower shall provide prompt written notice to the Administrative Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive covenants and defaults, and shall, within fifteen (15) days
thereafter (if requested by the Administrative Agent), execute and deliver to
the Administrative Agent an amendment to this Agreement that incorporates such
more restrictive covenants and defaults, with such amendment to be in form and
substance satisfactory to the Administrative Agent.


 
76

--------------------------------------------------------------------------------

 
Section 5.25  Guaranty Under Material Indebtedness Agreement.  No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.


Section 5.26.  Amendment of Organizational Documents.  Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.


Section 5.27.  Fiscal Year of Borrower.  The Borrower shall not change the date
of its fiscal year-end without the prior written consent of the Administrative
Agent and the Required Lenders.  As of the Closing Date, the fiscal year end of
the Borrower is December 31 of each year.


Section 5.28.  Further Assurances.  The Borrower shall, and shall cause each
other Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.




ARTICLE VI.  REPRESENTATIONS AND WARRANTIES


Section 6.1.  Corporate Existence; Subsidiaries; Foreign Qualification.  Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date, each Subsidiary of the Borrower (and
whether such Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of
formation, its relationship to the Borrower, including the percentage of each
class of stock or other equity interest owned by a Company, each Person that
owns the stock or other equity interest of each Company, its tax identification
number, the location of its chief executive office and its principal place of
business.  Except as set forth on Schedule 6.1 hereto, the Borrower, directly or
indirectly, owns all of the equity interests of each of its Subsidiaries.


 
77

--------------------------------------------------------------------------------

 
Section 6.2.  Corporate Authority.  Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents.  The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms.  The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.


Section 6.3.  Compliance with Laws and Contracts.  Each Company:


(a)           holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance with all
applicable laws relating thereto, except where the failure to do so would not
have a Material Adverse Effect;


(b)           is in compliance with all federal, state, local, or foreign
applicable statutes, rules, regulations, and orders including, without
limitation, those relating to environmental protection, occupational safety and
health, and equal employment practices, except where the failure to be in
compliance would not have a Material Adverse Effect;


(c)           is not in violation of or in default under any agreement to which
it is a party or by which its assets are subject or bound, except with respect
to any violation or default that would not have a Material Adverse Effect;


(d)           has ensured that no Company, or to the knowledge of any Company,
any director or officer of a Company, is a Person that is, or is owned or
controlled, by Persons that are (i) the subject of any Sanctions, or (ii)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions;


(e)           is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations;


(f)           is in compliance with Anti-Corruption Laws; and


(g)           is in compliance with the Patriot Act.


 
78

--------------------------------------------------------------------------------

 
Section 6.4.  Litigation and Administrative Proceedings.  Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or threatened against any Company, or
in respect of which any Company may have any liability, in any court or before
or by any Governmental Authority, arbitration board, or other tribunal, (b) no
orders, writs, injunctions, judgments, or decrees of any court or Governmental
Authority to which any Company is a party or by which the property or assets of
any Company are bound, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect
not fully covered by insurance and which is likely to result in any material
adverse change in the Borrower’s or any Subsidiary’s business, operations,
properties or assets or its condition, financial or otherwise.


Section 6.5.  Title to Assets.  Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.  As of the Closing Date, the
Companies own the real estate listed on Schedule 6.5(a) hereto.


Section 6.6.  Liens and Security Interests.  On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company; (b) there is and will be no mortgage or
charge outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind.  The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the collateral securing the
Obligations.  No Company has entered into any contract or agreement (other than
a contract or agreement entered into in connection with the purchase or lease of
fixed assets that prohibits Liens on such fixed assets or a contract or
agreement entered into in the ordinary course of business that does not permit
Liens on, or collateral assignment of, the property relating to such contract or
agreement) that exists on or after the Closing Date that would prohibit the
Administrative Agent or the Lenders from acquiring a Lien on, or a collateral
assignment of, any of the property or assets of any Company.


Section 6.7.  Tax Returns.  All material federal, state and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
material taxes, assessments, fees and other governmental charges that are due
and payable have been paid, except as otherwise permitted herein.  The provision
for taxes on the books of each Company is adequate for all years not closed by
applicable statutes and for the current fiscal year.


Section 6.8.  Environmental Laws.  Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the release or
disposal or the failure to comply would not result in a material expenditure or
loss to such Company.  No litigation or proceeding arising under, relating to or
in connection with any Environmental Law or Environmental Permit is pending or,
to the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company.  No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred on,
under or to any real property in which any Company holds any interest or
performs any of its operations, in violation of any Environmental Law, except
where the release or disposal or the failure to comply would not result in a
material expenditure or loss to such Company.  As used in this Section 6.8,
“litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.


 
79

--------------------------------------------------------------------------------

 
Section 6.9.  Locations.  As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto.  Schedule
6.9 hereto further specifies whether each location, as of the Closing Date, (a)
is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested.  As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Companies are
located.


Section 6.10.  Continued Business.  There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.


Section 6.11.  Employee Benefits Plans.  Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date.  No ERISA Event has occurred or is expected
to occur with respect to an ERISA Plan.  Full payment has been made of all
amounts that a Controlled Group member is required, under applicable law or
under the governing documents, to have paid as a contribution to or a benefit
under each ERISA Plan.  The liability of each Controlled Group member with
respect to each ERISA Plan has been fully funded based upon reasonable and
proper actuarial assumptions, has been fully insured, or has been fully reserved
for on its financial statements.  No changes have occurred or are expected to
occur that would cause a material increase in the cost of providing benefits
under the ERISA Plan.  With respect to each ERISA Plan that is intended to be
qualified under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply in all material respects with the applicable requirements
of Code Section 401(a); (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (d) the ERISA Plan currently
satisfies, in all material respects, the requirements of Code Section 410(b),
without regard to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
ERISA Plan is subject to a material excise tax under Code Section 4972.  With
respect to any Pension Plan, the “accumulated benefit obligation” of Controlled
Group members with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets.  Any reference to
“material” in this Section 6.11 shall have the same meaning as material under
Section 5.6 hereof.


 
80

--------------------------------------------------------------------------------

 
Section 6.12.  Consents or Approvals.  No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.


Section 6.13.  Solvency.  The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders.  The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders.  The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder.  The Borrower does not intend to, nor does
it believe that it will, incur debts beyond its ability to pay such debts as
they mature.


Section 6.14.  Financial Statements.  The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2013 and the
unaudited Consolidated financial statements of the Borrower for the fiscal
quarter ended March 31, 2014, furnished to the Administrative Agent and the
Lenders, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending.  Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.


Section 6.15.  Regulations.  No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America).  Neither the granting of any Loan (or any conversion thereof) or
Letter of Credit nor the use of the proceeds of any Loan or Letter of Credit
will violate, or be inconsistent with, the provisions of Regulation T, U or X or
any other Regulation of such Board of Governors.


 
81

--------------------------------------------------------------------------------

 
Section 6.16.  Material Agreements.  Except as disclosed on Schedule 6.16
hereto, as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.


Section 6.17.  Intellectual Property.  Each Company owns, or has the right to
use, all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
conflict with the rights of others.  Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company as of the Closing Date.


Section 6.18.  Insurance.  Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
coverage required by the National Flood Insurance Reform Act of 1994) and limits
as required by law and as is customary with Persons engaged in the same
businesses as the Companies.  Schedule 6.18 hereto sets forth all insurance
carried by the Companies on the Closing Date, setting forth in detail the amount
and type of such insurance.


Section 6.19.  Deposit Accounts and Securities Accounts.  The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which any Company maintains
Deposit Accounts or Securities Accounts as of the Closing Date, which list
correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.


Section 6.20.  Accurate and Complete Statements.  Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading.  After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.


 
82

--------------------------------------------------------------------------------

 
Section 6.21.  Investment Company; Other Restrictions.  No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject
to  any foreign, federal, state or local statute or regulation limiting its
ability to incur Indebtedness.


Section 6.22.  Defaults.  No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.




ARTICLE VII. SECURITY


Section 7.1.  Security Interest in Collateral.  In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.


Section 7.2.  Collections and Receipt of Proceeds by Borrower.


(a)           Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, both (i) the lawful collection
and enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt
and retention by the Borrower of all Proceeds of all of the Borrower’s Accounts
and Inventory shall be as the agent of the Administrative Agent and the Lenders.


(b)           Upon written notice to the Borrower from the Administrative Agent
after the occurrence of an Event of Default, a Cash Collateral Account shall be
opened by the Borrower at the main office of the Administrative Agent (or such
other office as shall be designated by the Administrative Agent) and all such
lawful collections of the Borrower’s Accounts and such Proceeds of the
Borrower’s Accounts and Inventory shall be remitted daily by the Borrower to the
Administrative Agent in the form in which they are received by the Borrower,
either by mailing or by delivering such collections and Proceeds to the
Administrative Agent, appropriately endorsed for deposit in the Cash Collateral
Account.  In the event that such notice is given to the Borrower from the
Administrative Agent, the Borrower shall not commingle such collections or
Proceeds with any of the Borrower’s other funds or property, but shall hold such
collections and Proceeds separate and apart therefrom upon an express trust for
the Administrative Agent, for the benefit of the Lenders.  In such case, the
Administrative Agent may, in its sole discretion, and shall, at the request of
the Required Lenders, at any time and from time to time after the occurrence of
an Event of Default, apply all or any portion of the account balance in the Cash
Collateral Account as a credit against (i) the outstanding principal or interest
of the Loans, or (ii) any other Secured Obligations in accordance with this
Agreement.  If any remittance shall be dishonored, or if, upon final payment,
any claim with respect thereto shall be made against the Administrative Agent on
its warranties of collection, the Administrative Agent may charge the amount of
such item against the Cash Collateral Account or any other Deposit Account
maintained by the Borrower with the Administrative Agent or with any other
Lender, and, in any event, retain the same and the Borrower’s interest therein
as additional security for the Secured Obligations.  The Administrative Agent
may, in its sole discretion, at any time and from time to time, release funds
from the Cash Collateral Account to the Borrower for use in the Borrower’s
business.  The balance in the Cash Collateral Account may be withdrawn by the
Borrower upon termination of this Agreement and payment in full of all of the
Secured Obligations.


 
83

--------------------------------------------------------------------------------

 
(c)           After the occurrence of an Event of Default, at the Administrative
Agent’s written request, the Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lockbox at a location
acceptable to the Administrative Agent, to which the Administrative Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of the customary lockbox agreement of the Administrative
Agent.


(d)           The Administrative Agent, or the Administrative Agent’s designated
agent, is hereby constituted and appointed attorney-in-fact for the Borrower
with authority and power to endorse, after the occurrence of an Event of
Default, any and all instruments, documents, and chattel paper upon the failure
of the Borrower to do so.  Such authority and power, being coupled with an
interest, shall be (i) irrevocable until all of the Secured Obligations are
paid, (ii) exercisable by the Administrative Agent at any time and without any
request upon the Borrower by the Administrative Agent to so endorse, and (iii)
exercisable in the name of the Administrative Agent or the Borrower.  The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof.  Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.


Section 7.3.  Collections and Receipt of Proceeds by Administrative Agent.  The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence of an Event of Default, all or any
of the following powers which, being coupled with an interest, shall be
irrevocable until the complete and full payment of all of the Secured
Obligations:


(a)           to receive, retain, acquire, take, endorse, assign, deliver,
accept, and deposit, in the name of the Administrative Agent or the Borrower,
any and all of the Borrower’s cash, instruments, chattel paper, documents,
Proceeds of Accounts, Proceeds of Inventory, collection of Accounts, and any
other writings relating to any of the Collateral.  The Borrower hereby waives
presentment, demand, notice of dishonor, protest, notice of protest, and any and
all other similar notices with respect thereto, regardless of the form of any
endorsement thereof.  The Administrative Agent shall not be bound or obligated
to take any action to preserve any rights therein against prior parties thereto;


(b)           to transmit to Account Debtors, on any or all of the Borrower’s
Accounts, notice of assignment to the Administrative Agent, for the benefit of
the Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;


 
84

--------------------------------------------------------------------------------

 
(c)           to transmit to purchasers of any or all of the Borrower’s
Inventory, notice of the Administrative Agent’s security interest therein, and
to request from such purchasers at any time, in the name of the Administrative
Agent or the Borrower, information concerning the Borrower’s Inventory and the
amounts owing thereon by such purchasers;


(d)           to notify and require Account Debtors on the Borrower’s Accounts
and purchasers of the Borrower’s Inventory to make payment of their indebtedness
directly to the Administrative Agent;


(e)           to enter into or assent to such amendment, compromise, extension,
release or other modification of any kind of, or substitution for, the Accounts,
or any thereof, as the Administrative Agent, in its sole discretion, may deem to
be advisable;


(f)           to enforce the Accounts or any thereof, or any other Collateral,
by suit or otherwise, to maintain any such suit or other proceeding in the name
of the Administrative Agent or the Borrower, and to withdraw any such suit or
other proceeding.  The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account.  The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;


(g)           to take or bring, in the name of the Administrative Agent or the
Borrower, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and


(h)           to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
the Cash Collateral Account or, at the option of the Administrative Agent, to
apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.


Section 7.4.  Administrative Agent’s Authority Under Pledged Notes.  For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders.  The
Borrower irrevocably authorizes and empowers the Administrative Agent, for the
benefit of the Lenders, to (a) ask for, demand, collect and receive all payments
of principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse the Borrower’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.


 
85

--------------------------------------------------------------------------------

 
Section 7.5.  Commercial Tort Claims.  If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall promptly notify the
Administrative Agent thereof in a writing signed by the Borrower, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.


Section 7.6.  Use of Inventory and Equipment.  Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.




ARTICLE VIII.  EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1.  Payments.  If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three Business Days thereafter,
or (b) the principal of any Loan, any reimbursement obligation under any Letter
of Credit that has been drawn, or any amount owing pursuant to Section 2.12
hereof shall not be paid in full when due and payable.


Section 8.2.  Special Covenants.  If any Company shall fail or omit to perform
and observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15 or 5.24 hereof.


Section 8.3.  Other Covenants.  If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s  part to be complied with, and
that Default shall not have been fully corrected within twenty (20) days after
the earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to the Borrower
by the Administrative Agent or the Required Lenders that the specified Default
is to be remedied.


 
86

--------------------------------------------------------------------------------

 
Section 8.4.  Representations and Warranties.  If any representation, warranty
or statement made in or pursuant to this Agreement or any other Related Writing
or any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.


Section 8.5.  Cross Default.  If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 8.6.  ERISA Default.  The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could be reasonably expected to have a
Material Adverse Effect, or (b) results in a Lien on any of the assets of any
Company (except for Liens expressly permitted pursuant to Section 5.9 hereof).


Section 8.7.  Change in Control.  If any Change in Control shall occur.


Section 8.8.  Judgments.  There is entered against any Company:


(a)           a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed One Million Dollars
($1,000,000) (less any amount that (i) will be covered by the proceeds of
insurance and is not subject to dispute by the insurance provider or (ii) is the
subject of an unconditional agreement to indemnify the Company against
collection of the judgment, delivered by an indemnitor that has sufficient
liquidity to pay the amount of the judgment and that has not contested or
disputed its obligation to pay the amount of the judgment); or


(b)           any one or more non-monetary final judgments that are not covered
by insurance, or, if covered by insurance, for which the insurance company has
not agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.


 
87

--------------------------------------------------------------------------------

 
Section 8.9.  Material Adverse Change.  There shall have occurred any condition
or event that the Administrative Agent or the Required Lenders determine has or
is reasonably likely to have a Material Adverse Effect.


Section 8.10.  Security.  If any Lien granted in this Agreement or any other
Loan Document in favor of the Administrative Agent, for the benefit of the
Lenders, shall be determined to be (a) void, voidable or invalid, or is
subordinated or not otherwise given the priority contemplated by this Agreement
and the Borrower (or the appropriate Credit Party) has failed to promptly
execute appropriate documents to correct such matters, or (b) unperfected as to
any Collateral  with an aggregate value in excess of One Million Dollars
($1,000,000) (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.


Section 8.11.  Validity of Loan Documents.  If (a) any material provision, in
the sole opinion of the Administrative Agent, of any Loan Document shall at any
time cease to be valid, binding and enforceable against any Credit Party; (b)
the validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.


Section 8.12.  Solvency.  If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
thirty (30) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for thirty (30) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; (k) have assets, the value of which is less than its
liabilities; or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.


 
88

--------------------------------------------------------------------------------

 


ARTICLE IX.  REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1.  Optional Defaults.  If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:


(a)           terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan, and the obligation of the Issuing Lender to
issue any Letter of Credit, immediately shall be terminated; and/or


(b)           accelerate the maturity of all of the Obligations (if the
Obligations are not already due and payable), whereupon all of the Obligations
shall become and thereafter be immediately due and payable in full without any
presentment or demand and without any further or other notice of any kind, all
of which are hereby waived by the Borrower.


Section 9.2.  Automatic Defaults.  If any Event of Default referred to in
Section 8.12 hereof shall occur:


(a)           all of the Commitment shall automatically and immediately
terminate, if not previously terminated, and no Lender thereafter shall be under
any obligation to grant any further Loan, nor shall the Issuing Lender be
obligated to issue any Letter of Credit; and


(b)           the principal of and interest then outstanding on all of the
Loans, and all of the other Obligations, shall thereupon become and thereafter
be immediately due and payable in full (if the Obligations are not already due
and payable), all without any presentment, demand or notice of any kind, which
are hereby waived by the Borrower.


Section 9.3.  Letters of Credit.  If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit, cash equal to one hundred five percent (105%) of the sum of the
aggregate undrawn balance of any then outstanding Letters of Credit.  The
Administrative Agent and the Revolving Lenders are hereby authorized, at their
option, to deduct any and all such amounts from any deposit balances then owing
by any Revolving Lender (or any affiliate of such Revolving Lender, wherever
located) to or for the credit or account of any Company, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Revolving Lenders for any then outstanding Letters
of Credit.


 
89

--------------------------------------------------------------------------------

 
Section 9.4.  Offsets.


(a)           If there shall occur or exist any Event of Default referred to in
Section 8.12 hereof or if the maturity of the Obligations is accelerated
pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the right at any
time to set off against, and to appropriate and apply toward the payment of, any
and all of the Obligations then owing by the Borrower or a Guarantor of Payment
to such Lender (including, without limitation, any participation purchased or to
be purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not
the same shall then have matured, any and all deposit (general or special)
balances and all other indebtedness then held or owing by such Lender
(including, without limitation, by branches and agencies or any affiliate of
such Lender, wherever located) to or for the credit or account of the Borrower
or any Guarantor of Payment, all without notice to or demand upon the Borrower
or any other Person, all such notices and demands being hereby expressly waived
by the Borrower.


(b)           Notwithstanding anything in this Agreement to the contrary, if a
Lender acts as a Securities Intermediary or a depository institution for a
Credit Party, and the applicable Securities Accounts or Deposit Accounts of such
Credit Party with such Lender (or an affiliate of a Lender) are not subject to a
Control Agreement, then such Lender agrees that such accounts are subject to the
Lien of the Administrative Agent (to the extent granted pursuant to the Security
Documents) and it will not set off against or appropriate toward the payment of,
any Indebtedness owing to such Lender that does not constitute Obligations
(other than Customary Setoffs with respect to such Deposit Accounts or
Securities Accounts).


Section 9.5.  Equalization Provisions.


(a)           Equalization Within Commitments Prior to an Equalization
Event.  Each Revolving Lender agrees with the other Revolving Lenders that, if
it at any time shall obtain any Advantage over the other Revolving Lenders, or
any thereof, in respect of the Applicable Debt (except as to Swing Loans and
Letters of Credit prior to the Administrative Agent’s giving of notice to
participate and amounts under Article III hereof), such Revolving Lender, upon
written request of the Administrative Agent, shall purchase from the other
Revolving Lenders, for cash and at par, such additional participation in the
Applicable Debt as shall be necessary to nullify the Advantage.  Each Term Loan
A Lender agrees with the other Term Loan A Lenders that, if it at any time shall
obtain any Advantage over the other Term Loan A Lenders, or any thereof, in
respect of the Applicable Debt (except as to amounts under Article III hereof),
such Term Loan A Lender shall purchase from the other Term Loan A Lenders, for
cash and at par, such additional participation in the Applicable Debt as shall
be necessary to nullify the Advantage.  Each DDTL Lender agrees with the other
DDTL Lenders that, if it at any time shall obtain any Advantage over the other
DDTL Lenders, or any thereof, in respect of the Applicable Debt (except as to
amounts under Article III hereof), such DDTL Lender shall purchase from the
other DDTL Lenders, for cash and at par, such additional participation in the
Applicable Debt as shall be necessary to nullify the Advantage.


 
90

--------------------------------------------------------------------------------

 
(b)           Equalization Between Commitments After an Equalization
Event.  After the occurrence of an Equalization Event, each Lender agrees with
the other Lenders that, if such Lender at any time shall obtain any Advantage
over the other Lenders or any thereof determined in respect of the Obligations
(including Swing Loans and Letters of Credit but excluding amounts under Article
III hereof) then outstanding, such Lender shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify the Advantage in respect of the Obligations.  For
purposes of determining whether or not, after the occurrence of an Equalization
Event, an Advantage in respect of the Obligations shall exist, the
Administrative Agent shall, as of the date that the Equalization Event occurs:


(i)           add the Revolving Credit Exposure, the Term Loan A Exposure and
the DDTL Exposure to determine the equalization maximum amount (the
“Equalization Maximum Amount”); and


(ii)           determine an equalization percentage (the “Equalization
Percentage”) for each Lender by dividing the aggregate amount of its Lender
Credit Exposure by the Equalization Maximum Amount.


After the date of an Equalization Event, the Administrative Agent shall
determine whether an Advantage exists among the Lenders by using the
Equalization Percentage.  Such determination shall be conclusive absent manifest
error.


(c)           Recovery of Amount.  If any such Advantage resulting in the
purchase of an additional participation as set forth in subsection (a) or (b)
hereof shall be recovered in whole or in part from the Lender receiving the
Advantage, each such purchase shall be rescinded, and the purchase price
restored (but without interest unless the Lender receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Lender) ratably to the extent of the recovery.


(d)           Application and Sharing of Set-Off Amounts.  Each Lender further
agrees with the other Lenders that:


(i)           if it at any time shall receive any payment for or on behalf of
the Borrower on any Indebtedness owing by the Borrower to that Lender (whether
by voluntary payment, by realization upon security, by reason of offset of any
deposit or other Indebtedness, by counterclaim or cross action, by enforcement
of any right under any Loan Document, or otherwise); and


(ii)           if any Lender (or affiliate of a Lender) (A) maintains Deposit
Accounts or Securities Accounts of the Borrower or any Domestic Subsidiary, and
(B) exercises a right of offset or takes other action against such Deposit
Accounts or Securities Accounts; then such Lender will apply all such payments
(other than Customary Setoffs with respect to the Deposit Accounts or Securities
Accounts referenced in subpart (b) above) first to any and all Indebtedness
owing by the Borrower to that Lender pursuant to this Agreement (including,
without limitation, any participation purchased or to be purchased pursuant to
this Section 9.5 or any other section of this Agreement), and to the extent not
prohibited by law, to the remainder of the Obligations (and the Secured
Obligations in accordance with Section 9.8 hereof).  Each Credit Party agrees
that any Lender so purchasing a participation from the other Lenders, or any
thereof, pursuant to this Section 9.5, or exercising its rights under this
provision, may exercise all of its rights of payment (including the right of
set-off) with respect to such participation or otherwise as fully as if such
Lender were a direct creditor of such Credit Party in the amount of such
participation.


 
91

--------------------------------------------------------------------------------

 
Section 9.6.  Collateral.  The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity.  Upon the occurrence of an Event of Default
and at all times thereafter, the Administrative Agent may require the Borrower
to assemble the collateral securing the Obligations, which the Borrower agrees
to do, and make it available to the Administrative Agent and the Lenders at a
reasonably convenient place to be designated by the Administrative Agent.  The
Administrative Agent may, with or without notice to or demand upon the Borrower
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where such collateral, or any portion thereof,
may be found and to take possession thereof (including anything found in or on
such collateral that is not specifically described in this Agreement, each of
which findings shall be considered to be an accession to and a part of such
collateral) and for that purpose may pursue such collateral wherever the same
may be found, without liability for trespass or damage caused thereby to the
Borrower.  After any delivery or taking of possession of the collateral securing
the Obligations, or any portion thereof, pursuant to this Agreement, then, with
or without resort to the Borrower personally or any other Person or property,
all of which the Borrower hereby waives, and upon such terms and in such manner
as the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time.  No prior notice need be given to the Borrower or to
any other Person in the case of any sale of such collateral that the
Administrative Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of such collateral
or of the time after which any private sale or other intended disposition
thereof is to be made.  The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale.  At any such public sale, the
Administrative Agent or the Lenders may purchase such collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases.  After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, in
such order and by such division as the Administrative Agent, in its sole
discretion, may deem advisable.  Any excess, to the extent permitted by law,
shall be paid to the Borrower, and the Borrower shall remain liable for any
deficiency.  In addition, the Administrative Agent shall at all times have the
right to obtain new appraisals of the Borrower or any collateral securing the
Obligations, the cost of which shall be paid by the Borrower.


 
92

--------------------------------------------------------------------------------

 
Section 9.7.  Other Remedies.  The remedies in this Article IX are in addition
to, and not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be
entitled.  The Administrative Agent shall exercise the rights under this Article
IX and all other collection efforts on behalf of the Lenders and no Lender shall
act independently with respect thereto, except as otherwise specifically set
forth in this Agreement.


Section 9.8.  Application of Proceeds.


(a)           Payments Prior to Exercise of Remedies.  Prior to the exercise by
the Administrative Agent, on behalf of the Lenders, of remedies under this
Agreement or the other Loan Documents, all monies received by the Administrative
Agent shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent):


(i)           with respect to payments received in connection with the Revolving
Credit Commitment, to the Revolving Lenders;


(ii)           with respect to payments received in connection with the Term
Loan A Commitment, to the Term Loan A Lenders; and


(iii)           with respect to payments received in connection with the DDTL
Commitment, to the DDTL Lenders.


(b)           Payments Subsequent to Exercise of Remedies.  After the exercise
by the Administrative Agent or the Required Lenders of remedies under this
Agreement or the other Loan Documents, all monies received by the Administrative
Agent shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows:


(i)           first, to the payment of all obligations (to the extent not paid
by the Borrower) incurred by the Administrative Agent pursuant to Sections 11.5
and 11.6 hereof and to the payment of Related Expenses to the Administrative
Agent;


(ii)           second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.5 and 11.6 hereof;


 
93

--------------------------------------------------------------------------------

 
(iii)           third, for payment of (A) principal outstanding on the Loans and
the Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon
each such Lender’s Overall Commitment Percentage, provided that the amounts
payable in respect of the Letter of Credit Exposure shall be held and applied by
the Administrative Agent as security for the reimbursement obligations in
respect thereof, and, if any Letter of Credit shall expire without being drawn,
then the amount with respect to such Letter of Credit shall be distributed to
the Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);


(iv)           fourth, to any remaining Secured Obligations; and


(v)           finally, any remaining surplus after all of the Secured
Obligations have been paid in full, to the Borrower or to whomsoever shall be
lawfully entitled thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any
of its affiliates) entering into any such Hedge Agreement or cash management
services agreement.




ARTICLE X.  THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1.  Appointment and Authorization.  Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of the Borrower or
any other Company, or the financial condition of the Borrower or any other
Company, or (c) be liable to any of the Companies for consequential damages
resulting from any breach of contract, tort or other wrong in connection with
the negotiation, documentation, administration or collection of the Loans or
Letters of Credit or any of the Loan Documents.  Notwithstanding any provision
to the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


 
94

--------------------------------------------------------------------------------

 
Section 10.2.  Note Holders.  The Administrative Agent may treat the payee of
any Note as the holder thereof (or, if there is no Note, the holder of the
interest as reflected on the books and records of the Administrative Agent)
until written notice of transfer shall have been filed with the Administrative
Agent, signed by such payee and in form satisfactory to the Administrative
Agent.


Section 10.3.  Consultation With Counsel.  The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.


Section 10.4.  Documents.  The Administrative Agent shall not be under any duty
to examine into or pass upon the validity, effectiveness, genuineness or value
of any Loan Document or any other Related Writing furnished pursuant hereto or
in connection herewith or the value of any collateral obtained hereunder, and
the Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 10.5.  Administrative Agent and Affiliates.  KeyBank and its affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender.  Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders.  With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.


 
95

--------------------------------------------------------------------------------

 
Section 10.6.  Knowledge or Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default unless the Administrative Agent has received written notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable, in its discretion, for the protection of the interests of the
Lenders.


Section 10.7.  Action by Administrative Agent.  Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement.  The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the
premises.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent’s acting or refraining from acting hereunder in accordance
with the instructions of the Required Lenders.


Section 10.8.  Release of Collateral or Guarantor of Payment.  In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.


 
96

--------------------------------------------------------------------------------

 
Section 10.9.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


Section 10.10.  Indemnification of Administrative Agent.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Overall Commitment Percentages,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by or asserted against the Administrative Agent in its
capacity as agent in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by the Administrative Agent
with respect to this Agreement or any other Loan Document, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document.  No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10.  The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.


Section 10.11.  Successor Administrative Agent.  The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders.  If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent.  If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement.  After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


 
97

--------------------------------------------------------------------------------

 
Section 10.12.  Issuing Lender.  The Issuing Lender shall act on behalf of the
Revolving Lenders with respect to any Letters of Credit issued by the Issuing
Lender and the documents associated therewith.  The Issuing Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with the Letters of Credit and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent”, as used in this Article X, included the
Issuing Lender with respect to such acts or omissions, and (b) as additionally
provided in this Agreement with respect to the Issuing Lender.


Section 10.13.  Swing Line Lender.  The Swing Line Lender shall act on behalf of
the Revolving Lenders with respect to any Swing Loans.  The Swing Line Lender
shall have all of the benefits and immunities (a) provided to the Administrative
Agent in this Article X with respect to any acts taken or omissions suffered by
the Swing Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 10.14.  Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to (i)
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent)
allowed in such judicial proceedings, and (ii) collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and (b) any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent.  Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.


 
98

--------------------------------------------------------------------------------

 
Section 10.15.  No Reliance on Administrative Agent’s Customer Identification
Program.  Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.


Section 10.16.  Other Agents.  The Administrative Agent shall have the
continuing right from time to time to designate one or more Lenders (or its or
their affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof.  Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.




ARTICLE XI.  MISCELLANEOUS


Section 11.1.  Lenders’ Independent Investigation.  Each Lender, by its
signature to this Agreement, acknowledges and agrees that the Administrative
Agent has made no representation or warranty, express or implied, with respect
to the creditworthiness, financial condition, or any other condition of any
Company or with respect to the statements contained in any information
memorandum furnished in connection herewith or in any other oral or written
communication between the Administrative Agent and such Lender.  Each Lender
represents that it has made and shall continue to make its own independent
investigation of the creditworthiness, financial condition and affairs of the
Companies in connection with the extension of credit hereunder, and agrees that
the Administrative Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto (other than such notices as may be expressly required to be
given by the Administrative Agent to the Lenders hereunder), whether coming into
its possession before the first Credit Event hereunder or at any time or times
thereafter.  Each Lender further represents that it has reviewed each of the
Loan Documents.


Section 11.2.  No Waiver; Cumulative Remedies.  No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents.  The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.


 
99

--------------------------------------------------------------------------------

 
Section 11.3.  Amendments, Waivers and Consents.


(a)           General Rule.  No amendment, modification, termination, or waiver
of any provision of any Loan Document nor consent to any variance therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


(b)           Exceptions to the General Rule.  Notwithstanding the provisions of
subsection (a) of this Section 11.3:


(i)           Consent of Affected Lenders Required.  No amendment, modification,
waiver or consent shall (A) extend or increase the Commitment of any Lender
without the written consent of such Lender, (B) extend the date scheduled for
payment of any principal (excluding mandatory prepayments) of or interest on the
Loans or Letter of Credit reimbursement obligations or commitment fees payable
hereunder without the written consent of each Lender directly affected thereby,
(C) reduce the principal amount of any Loan, the stated rate of interest thereon
(provided that the institution of the Default Rate or post default interest and
a subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) change the method of
computing interest or fees on the Loans without the consent of each Lender
directly affected thereby, (F) without the unanimous consent of the Lenders,
change any percentage voting requirement, voting rights, or the Required Lenders
definition in this Agreement, (G) without the unanimous consent of the Lenders,
release the Borrower or any Guarantor of Payment or release or subordinate any
material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder, or (H) without
the unanimous consent of the Lenders, amend this Section 11.3 or Section 9.5 or
9.8 hereof.


(ii)           Provisions Relating to Special Rights and Duties.  No provision
of this Agreement affecting the Administrative Agent in its capacity as such
shall be amended, modified or waived without the consent of the Administrative
Agent.  The Administrative Agent Fee Letter may be amended or modified by the
Administrative Agent and the Borrower without the consent of any other
Lender.  No provision of this Agreement relating to the rights or duties of the
Issuing Lender in its capacity as such shall be amended, modified or waived
without the consent of the Issuing Lender. No provision of this Agreement
relating to the rights or duties of the Swing Line Lender in its capacity as
such shall be amended, modified or waived without the consent of the Swing Line
Lender.


 
100

--------------------------------------------------------------------------------

 
(iii)           Technical and Conforming Modifications.  Notwithstanding the
foregoing, technical and conforming modifications to the Loan Documents may be
made with the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.10(b) or (c) hereof.


(c)           Replacement of Non-Consenting Lender.  If, in connection with any
proposed amendment, waiver or consent hereunder, the consent of all affected
Lenders is required, but only the consent of Required Lenders is obtained, (any
Lender withholding consent as described in this subsection (c) being referred to
as a “Non-Consenting Lender”), then, so long as the Administrative Agent is not
the Non-Consenting Lender, the Administrative Agent may (and shall, if requested
by the Borrower), at the sole expense of the Borrower, upon notice to such
Non-Consenting Lender and the Borrower, require such Non-Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Non-Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof), and (ii) the applicable assignee shall have consented
to the proposed amendment, waiver or consent at issue.


(d)           Generally.  Notice of amendments, waivers or consents ratified by
the Lenders hereunder shall be forwarded by the Administrative Agent to all of
the Lenders.  Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.


Section 11.4.  Notices.  All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties.  All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt.  All notices from the Borrower to the
Administrative Agent or the Lenders pursuant to any of the provisions hereof
shall not be effective until received by the Administrative Agent or the
Lenders, as the case may be.  For purposes of Article II hereof, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an Authorized
Officer, and the Borrower shall hold the Administrative Agent and each Lender
harmless from any loss, cost or expense resulting from any such reliance.


 
101

--------------------------------------------------------------------------------

 
Section 11.5.  Costs, Expenses and Documentary Taxes.  The Borrower agrees to
pay on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and out-of-pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and out-of-pocket expenses of special
counsel for the Administrative Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto.  The Borrower also agrees to pay on demand all costs and expenses
(including Related Expenses) of the Administrative Agent and the Lenders,
including reasonable attorneys’ fees and expenses, in connection with the
restructuring or enforcement of the Obligations, this Agreement or any other
Related Writing.  In addition, the Borrower shall pay any and all stamp,
transfer, documentary and other taxes, assessments, charges and fees payable or
determined to be payable in connection with the execution and delivery of the
Loan Documents, and the other instruments and documents to be delivered
hereunder, and agrees to hold the Administrative Agent and each Lender harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or failure to pay such taxes or fees.  All obligations provided
for in this Section 11.5 shall survive any termination of this Agreement.


Section 11.6.  Indemnification.  The Borrower agrees to defend, indemnify and
hold harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and  employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees or
disbursements) of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent shall have the right to be indemnified under this Section
11.6 for its own gross negligence or willful misconduct, as determined by a
final judgment of a court of competent jurisdiction.  All obligations provided
for in this Section 11.6 shall survive any termination of this Agreement.


 
102

--------------------------------------------------------------------------------

 
Section 11.7.  Obligations Several; No Fiduciary Obligations.  The obligations
of the Lenders hereunder are several and not joint.  Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity.  No default
by any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default.  The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 11.8.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 11.9.  Binding Effect; Borrower’s Assignment.  This Agreement shall
become effective when it shall have been executed by the Borrower, the
Administrative Agent and each Lender and thereafter shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent and each of the
Lenders and their respective successors and permitted assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Administrative Agent and all of
the Lenders.


Section 11.10.  Lender Assignments.


(a)           Assignments of Commitments.  Each Lender shall have the right at
any time or times to assign to an Eligible Transferee (other than to a Lender
that shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or (c) or Section 9.5 hereof.


(b)           Prior Consent.  No assignment may be consummated pursuant to this
Section 11.10 without the prior written consent of the Borrower and the
Administrative Agent (other than an assignment by any Lender to any affiliate of
such Lender which affiliate is an Eligible Transferee and either wholly-owned by
a Lender or is wholly-owned by a Person that wholly owns, either directly or
indirectly, such Lender, or to another Lender), which consent of the Borrower
and the Administrative Agent shall not be unreasonably withheld; provided that
(i) the consent of the Borrower shall not be required if, at the time of the
proposed assignment, any Default or Event of Default shall then exist and (ii)
the Borrower shall be deemed to have granted its consent unless the Borrower has
expressly objected to such assignment within three Business Days after notice
thereof.  Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.


 
103

--------------------------------------------------------------------------------

 
(c)           Minimum Amount.  Each such assignment shall be in a minimum amount
of the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment
and interest herein, or the entire amount of the assignor’s Commitment and
interest herein.


(d)           Assignment Fee.  Unless the assignment shall be to an affiliate of
the assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).


(e)           Assignment Agreement.  Unless the assignment shall be due to
merger of the assignor or a collateral assignment for regulatory purposes, the
assignor shall (i) cause the assignee to execute and deliver to the Borrower and
the Administrative Agent an Assignment Agreement, and (ii) execute and deliver,
or cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)           Non-U.S. Assignee.  If the assignment is to be made to an assignee
that is organized under the laws of any jurisdiction other than the United
States or any state thereof, the assignor Lender shall cause such assignee, at
least five Business Days prior to the effective date of such assignment (and
from time to time thereafter upon the reasonable request of the Borrower or
Administrative Agent), (i) to represent to the assignor Lender (for the benefit
of the assignor Lender, the Administrative Agent and the Borrower) that under
applicable law and treaties no taxes will be required to be withheld by the
Administrative Agent, the Borrower or the assignor with respect to any payments
to be made to such assignee in respect of the Loans hereunder, (ii) to furnish
to the assignor Lender (and, in the case of any assignee registered in the
Register (as defined below), the Administrative Agent and the Borrower) either
U.S. Internal Revenue Service Form W-8ECI, Form W-8IMY, Form W-8BEN or Form
W-8BEN-E, as applicable (wherein such assignee claims entitlement to complete
exemption from U.S. federal withholding tax on all payments hereunder), and
(iii) to agree (for the benefit of the assignor, the Administrative Agent and
the Borrower) to provide to the assignor Lender (and, in the case of any
assignee registered in the Register, to the Administrative Agent and the
Borrower) a new Form W-8ECI, Form W-8BEN or Form W-8BEN-E, as applicable, upon
the expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such assignee, and to comply from time
to time with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.


(g)           U.S. Assignee.  If the assignment is to be made to an assignee
that is a U.S. Person, the assignor Lender shall cause such assignee, at least
five Business Days prior to the effective date of such assignment (and from time
to time thereafter upon the reasonable request of the Borrower or Administrative
Agent), to furnish to the assignor Lender (and, in the case of any assignee
registered in the Register (as defined below), the Administrative Agent and the
Borrower) executed originals of U.S. Internal Revenue Form W-9 certifying that
such assignee is exempt from U.S. federal backup withholding tax.


 
104

--------------------------------------------------------------------------------

 
(h)           Deliveries by Borrower.  Upon satisfaction of all applicable
requirements specified in subsections (a) through (g) above, the Borrower shall
execute and deliver (i) to the Administrative Agent, the assignor and the
assignee, any consent or release (of all or a portion of the obligations of the
assignor) required to be delivered by the Borrower in connection with the
Assignment Agreement, and (ii) to the assignee, if requested, and the assignor,
if applicable, an appropriate Note or Notes.  After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.


(i)           Effect of Assignment.  Upon satisfaction of all applicable
requirements set forth in subsections (a) through (h) above, and any other
condition contained in this Section 11.10, (i) the assignee shall become and
thereafter be deemed to be a “Lender” for the purposes of this Agreement, (ii)
the assignor shall be released from its obligations hereunder to the extent that
its interest has been assigned, (iii) in the event that the assignor’s entire
interest has been assigned, the assignor shall cease to be and thereafter shall
no longer be deemed to be a “Lender” and (iv) the signature pages hereto and
Schedule 1 hereto shall be automatically amended, without further action, to
reflect the result of any such assignment.


(j)           Administrative Agent to Maintain Register.  Administrative Agent
shall maintain at the address for notices referred to in Section 11.4 hereof a
copy of each Assignment Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment of, and principal amount of the Loans owing to, each Lender from
time to time.  The entries in the Register shall be conclusive, in the absence
of manifest error, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register as the owner of the
Loan recorded therein for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower or any Lender at any reasonable time
and from time to time upon reasonable prior notice.


Section 11.11.  Sale of Participations.  Any Lender may, in the ordinary course
of its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:


(a)           any such Lender’s obligations under this Agreement and the other
Loan Documents shall remain unchanged;


(b)           such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;


(c)           the parties hereto shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


 
105

--------------------------------------------------------------------------------

 
(d)           such Participant shall be bound by the provisions of Section 9.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and


(e)           no Participant (unless such Participant is itself a Lender) shall
be entitled to require such Lender to take or refrain from taking action under
this Agreement or under any other Loan Document, except that such Lender may
agree with such Participant that such Lender will not, without such
Participant’s consent, take action of the type described as follows:


(i)           increase the portion of the participation amount of any
Participant over the amount thereof then in effect, or extend the Commitment
Period, without the written consent of each Participant affected thereby; or


(ii)           reduce the principal amount of or extend the time for any payment
of principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.


The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.


Section 11.12.  Replacement of Affected Lenders.  Each Lender agrees that,
during the time in which any Lender is an Affected Lender, the Administrative
Agent shall have the right (and the Administrative Agent shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.7(e) and (f)
hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts, including any breakage compensation under Article III hereof).


Section 11.13.  Patriot Act Notice.  Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act.  The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


 
106

--------------------------------------------------------------------------------

 
Section 11.14.  Severability of Provisions; Captions; Attachments.  Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.  The several captions to sections and subsections
herein are inserted for convenience only and shall be ignored in interpreting
the provisions of this Agreement.  Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 11.15.  Investment Purpose.  Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.


Section 11.16.  Entire Agreement.  This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date and the Restatement Closing Date integrate all of
the terms and conditions mentioned herein or incidental hereto and supersede all
oral representations and negotiations and prior writings with respect to the
subject matter hereof (except with respect to any provisions of the
Administrative Agent Fee Letter or any commitment letter between the Borrower
and KeyBank which by their terms survive the termination of such agreements, in
each case, which shall remain in full force and effect after the Closing Date
and the Restatement Closing Date).


Section 11.17.  Limitations on Liability of the Issuing Lenders .  The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit.  Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit.  In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation.


 
107

--------------------------------------------------------------------------------

 
Section 11.18.  General Limitation of Liability.  No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.


Section 11.19.  No Duty.  All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation.  The Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.


Section 11.20.  Legal Representation of Parties.  The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


Section 11.21.  Governing Law; Submission to Jurisdiction.


(a)           Governing Law.  This Agreement, each of the Notes and any other
Related Writing shall be governed by and construed in accordance with the laws
of the State of New York and the respective rights and obligations of the
Borrower, the Administrative Agent, and the Lenders shall be governed by New
York law.


 
108

--------------------------------------------------------------------------------

 
(b)           Submission to Jurisdiction.  The Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any New York state or federal court
sitting in New York County, New York, over any action or proceeding arising out
of or relating to this Agreement, the Obligations or any other Related Writing,
and the Borrower hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York state or
federal court.  The Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


[Remainder of page left intentionally blank]


11821438.6

 
109

--------------------------------------------------------------------------------

 

JURY TRIAL WAIVER.  TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.
 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.


Address:      206 Van Vorst Street
Jersey City, New Jersey 07302
Attention:  Vice President of Finance
BEL FUSE INC.
 
By: /s/ Colin Dunn
Colin Dunn
Vice President of Finance
 
Address:      127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Institutional Bank
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, the Swing Line
   Lender, the Issuing Lender and as a
   Lender
 
By: /s/ David A. Wild
David A. Wild
Senior Vice President
 




Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            99 Wood Ave. South 10th Floor
Iselin, New Jersey, 08830
Attention: Vito M. Ferrone
M&T BANK
 
By: /s/ Vito M. Ferrone
Name: Vito M. Ferrone
Title:   Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            Two Tower Center Blvd.
17th Floor
East Brunswick, NJ  08816
Attention: Sharon Landgraf
PNC BANK, NATIONAL ASSOCIATION
 
By: /s/ Sharon Landgraf
Name: Sharon Landgraf
Title: Senior Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            10 Almaden Blvd.
Suite 500
San Jose, CA  95113
 
 
U.S. BANK NATIONAL ASSOCIATION
 
By: /s/ Brian Seipke
Name: Brian Seipke
Title: Portfolio Manager
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            45 Washington Boulevard
Jersey City, NJ  07310
 
Attention: Roger Grossman
 
 
HSBC BANK USA, NATIONAL ASSOCIATION
 
By: /s/ Roger Grossman
Name: Roger Grossman
Title: Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            830 Morris Turnpike
4th Floor
Short Hills, NJ  07078
Attention:
SANTANDER BANK, N.A.
 
By: /s/ John T. Harrison
Name: John T. Harrison
Title: Managing Director
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            1345 Avenue of the Americas
New York, New York 10105
Attention:                                              
 
COMPASS BANK
 
By: /s/ Michael Coulter
Name: Michael Coulter
Title:  Senior Vice President
Corporate Banking Manager
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            710 Route 46 East, Suite 306
Fairfield, New Jersey  07004
Attention:  Allison Sardo
 
CAPITAL ONE, NATIONAL ASSOCIATION
 
By: /s/ Allison Sardo
Allison Sardo
Senior Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            2035 Limestone Road
Wilmington, Delaware 19808
Attention:  Investor Processing
 
TD BANK, N.A.
 
By: /s/ Michael J. Ferrara
Michael J. Ferrara
Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 



Address:            695 Route 46 West
Fairfield, NJ  07004
Attention: Herman E. Dodson
 
 
JPMORGAN CHASE BANK, N.A.
 
By: /s/ Herman E. Dodson
Name: Herman E. Dodson
Title: Senior Vice President
 


Signature Page to
Credit and Security Agreement
 
 

--------------------------------------------------------------------------------

 
